UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F £ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR R ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR £ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 000-49751 Catalyst Paper Corporation (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) British Columbia, Canada (Jurisdiction of incorporation or organization) 2nd Floor, 3600 Lysander Lane Richmond British Columbia, Canada V7B 1C3 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: None. Securities registered or to be registered pursuant to Section 12(g) of the Act: Common Shares. Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None. The number of outstanding shares of each of the issuer’s classes of capital or common stock as of December 31, 2009 was: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes£ No R If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes £ No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£Accelerated filer £Non-accelerated filer R Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPRInternational Financial Reporting Standards as issuedOther £ by the International Accounting Standards Board£ Indicate by check which financial statement item the registrant has elected to follow. Item 17 R Item 18 £ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R TABLE OF CONTENTS PART I ITEM 1. Identity of Directors, Senior Managements, Advisors and Auditors 1 ITEM 2. Offer Statistics and Expected Timetable 1 ITEM 3. Key Information 1 Cautionary Statement with Regard to Forward-Looking Statements 1 A.Selected Financial Data 2 Exchange Rate Data 5 D.Risk Factors 6 ITEM 4. Information on the Corporation 14 A.History and Development of the Corporation 14 B.Business Overview 16 Competition 19 Fibre Supply 19 Competitive Strengths 19 Business Strategy 21 C.Organizational Structure 22 D.Property, Plants and Equipment 22 Paper 22 Pulp 25 Properties 26 Environment 26 Social Responsibility 29 ITEM 4A. Unresolved Staff Comments 30 ITEM 5. Operating and Financial Review and Prospects 30 A.Operating Results 30 ●Segmented Results – Annual 38 ●Segmented Results – Quarterly 47 ●Outlook 49 ●Financial Condition 53 B.Liquidity and Capital Resources 54 C.Research and Development, Patents and Licences 56 D.Trend Information 56 E.Off Balance Sheet Arrangements 56 F.Tabular Disclosure of Contractual Obligations 57 Critical Accounting Policies and Estimates 61 Changes in Accounting Policies 64 Impact of Accounting Pronouncements Affecting Future Periods 65 ITEM 6. Directors, Senior Management and Employees 67 A.Directors and Senior Management 67 B.Compensation 69 Compensation of Directors 69 Executive Compensation Strategy 72 C.Board Practices 79 D.Employees 82 E.Share Ownership 82 ITEM 7. Major Shareholders and Related Party Transactions 88 A.Major Shareholders 88 B.Related Party Transactions 88 PART I … continued ITEM 8. Consolidated Statements and Other Financial Information 88 A.Consolidated Statements and other Financial Information 88 B.Significant Changes 89 ITEM 9. The Offer and Listing 90 A.Offer and Listing Details 90 C.Markets 90 ITEM 10. Additional Information 91 B.Memorandum and Articles of Association 91 C.Material Contracts 92 D.Exchange Controls 93 E.Taxation 94 H.Documents on Display 97 ITEM 11. Quantitative and Qualitative Disclosures about Market Risk 97 ITEM 12. Description of Securities Other than Equities Securities PART II ITEM 13. Defaults, Dividend Arrearages and Delinquencies A.Indebtedness B.Dividends ITEM 14. Material Modifications to the Rights of Security Holders and Use of Proceeds ITEM 15. Controls and Procedures A.Disclosure Controls and Procedures B.Internal Control over Financial Reporting C.Report of the Independent Public Accounting Firm D.Changes in Internal Control over Financial Reporting ITEM 16A. Audit Committee Financial Expert ITEM 16B. Code of Ethics ITEM 16C. Principal Accountant Fees and Services PART III ITEM 17. Financial Statements ITEM 18. Financial Statements ITEM 19. Exhibits PART I Unless otherwise specified, “Catalyst”, the “Corporation”, “we”, “us”, “our” and similar terms refer to Catalyst Paper Corporation and its subsidiaries and affiliates.Unless otherwise indicated, all dollar amounts are expressed in Canadian dollars, references to “$” and “dollars” are to Canadian dollars and references to “U.S.$” and “U.S. dollars” are to United States dollars.As used in this annual report references to “tonnes” means metric tonnes, which is equivalent to 1,000 kilograms or 2,204 pounds (1.1023 tons) and the term “ton”, or the symbol “ST”, refers to a short ton, an imperial unit of measurement equal to 0.9072 metric tonnes. ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT, ADVISERS AND AUDITORS A. Directors and Senior Management Information not required for an annual report. B. Advisers Information not required for an annual report. C. Auditors Information not required for an annual report. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Information not required for an annual report. ITEM 3. KEY INFORMATION Cautionary Statement with Regard to Forward-Looking Statements This annual report contains forward-looking statements (within the meaning of the U.S. Private Securities Litigation Reform Act of 1995) based on our best current information and what we believe to be reasonable assumptions about anticipated developments.These forward-looking statements generally can be identified by the use of statements that include words such as “believe,” “expect,” “anticipate,” “intend,” “plan,” “likely,” “predicts,” “estimates,” “forecasts” or other similar words or phrases or the negative of these statements.Similarly, statements that describe our objectives, plans or goals may be forward-looking statements.These forward-looking statements are subject to risks, uncertainties and other factors that could cause our actual results to differ materially from the future results expressed or implied by the forward-looking statements.Some of these risks, uncertainties and other factors include: · the impact of general economic conditions in the United States and Canada and in other countries in which we do business; · market conditions and demand for our products and the outlook for inventories, production and pricing; · declines in advertising and circulation; · expected cash flows, capital expenditures and completion of capital projects; · our ability and that of our agents to sell our products in export markets; · the implementation of trade restrictions and sanctions in jurisdictions where we market our products; · business strategies and measures to implement strategies; · our history of losses; · the cyclical nature of our business; · the effects of intense competition; · competitive strengths, goals, expansion and growth of our business and operations; · shifts in industry capacity; · fluctuations in foreign exchange or interest rates; · our ability to successfully obtain cost savings from our cost reduction initiatives; · labour unrest; · capital expenditures and the completion of capital projects; · fluctuations in the availability and cost of raw materials, including fibre and energy; · implementation of environmental legislation requiring capital for operational changes; · the availability of qualified personnel or management; · the outcome of certain litigation or disputes; · conditions in the capital markets and our ability to obtain financing and refinance existing debt; and · other factors beyond our control. Additional risks that could cause actual results to differ from forward-looking statements are enumerated under Item 3. D “Risk Factors”. Any forward-looking statements made by us or on our behalf are subject to these factors.These risks should be considered carefully, and readers are cautioned not to place undue reliance on our forward-looking statements.These factors and the other risk factors described in this annual report are not necessarily all of the important factors that could cause actual results to differ materially from those expressed in any of our forward-looking statements.Other unknown or unpredictable factors also could harm our future results.Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements.We have no intention and undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Market and Industry Data and Forecast This annual report includes market share and industry data and other statistical information and forecasts that we have obtained from independent industry publications, government publications, market research reports and other published independent sources.Some data are also based on our good faith estimates, which are derived from our internal surveys, as well as independent sources.RISI, Inc., an independent paper and forest products industry research firm (“RISI”), is the source of a considerable amount of the third party industry data and forecasts contained herein.Industry publications, surveys and forecasts generally state that the information contained therein has been obtained from sources believed to be reliable.However, we cannot and do not provide any assurance as to the accuracy or completeness of included information and do not guarantee the accuracy or completeness of such information. Forecasts are particularly likely to be inaccurate, especially over long periods of time.Although we believe these sources to be reliable, we have not independently verified any of the data nor have we ascertained the underlying economic assumptions relied upon therein. Presentation of Financial Information Effective for the year ended December 31, 2009, we adopted U.S. generally accepted accounting principles (“U.S. GAAP”) for the presentation of our consolidated financial statements for Canadian and United States reporting requirements. Historically, we have presented our annual and interim consolidated financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) with reconciliation in our annual consolidated financial statements to U.S. GAAP for material recognition, measurement and presentation differences. As a result of this transition to U.S. GAAP, we have presented our 2009 annual audited consolidated financial statements in accordance with U.S. GAAP and included a reconciliation to Canadian GAAP for material recognition, measurement and presentation differences in note 33, “Reconciliation of United States and Canadian Generally Accepted Accounting Principles” to our consolidated financial statements for the year ended December 31, 2009. A. Selected Financial Data The following table sets forth consolidated historical financial and operating data for Catalyst Paper Corporation for the periods indicated.The financial statement data as of December 31, 2009 and 2008 and for the years ended December 31, 2009, 2008 and 2007 is derived from our audited consolidated financial statements in our annual report.The financial data as of December 31, 2007, 2006 and 2005 and for the years ended December 31, 2006 and 2005 have been derived from our audited financial statements and related notes thereto and have been restated to be in accordance with U.S. GAAP.These financial statements arenot included in the annual report.This information should be read in conjunction with Operating and Financial Review and Prospects, which is included inthe annual report.The financial information has been derived from consolidated financial statements that have been prepared in accordance with U.S. GAAP. All information provided below is in millions of Canadian dollars, except information related to volume, information per share, and revenue per tonne. Years ended December 31, (In millions, except per share amounts) Consolidated Statements of Earnings (Loss) Data: Sales $ Operating expenses Cost of sales, excluding depreciation and amortization Depreciation and amortization Selling, general and administrative Restructuring and change-of-control – Impairment – – Operating earnings (loss) Interest expense, net ) Gain on cancellation of long-term debt – Foreign exchange gain (loss) on long-term debt ) ) Other income (expense), net ) ) Earnings (loss) before income taxes ) Income tax recovery ) Net earnings (loss) Net earnings (loss) attributable to non-controlling interest ) Net earnings (loss) attributable to the Company $ ) $ ) $ ) $ ) $ ) Basic and diluted earnings (loss) per share $ ) $ ) $ ) $ ) $ ) Weighted average common shares outstanding (in millions) Consolidated Balance Sheet Data: Working capital 1 $ Property, plant and equipment Total assets Current portion of long-term debt Total debt 1 Shareholders’ equity Consolidated Statements of Cash Flows Data: Cash flows provided (used) by operations $ $ $ ) $ $ Cash flows used by investing activities ) Cash flows provided (used) by financing activities ) ) Other Financial Data: Years ended December 31, (In millions, except per tonne) EBITDA 2 $ EBITDA margin 2,3 % Additions to property, plant and equipment Sales (000 tonnes) Specialty printing papers Newsprint Pulp Average Sales Revenue ($ per tonne) Specialty printing papers Newsprint Pulp Production (000 tonnes) Specialty printing papers Newsprint Pulp Notes to Selected Consolidated Financial Information 1 Current portion of long term debt is included in total debt and excluded from working capital. 2 EBITDA is a non-GAAP measure.EBITDA does not have a standardized meaning.EBITDA as set forth above represents net earnings (loss) before net interest expense, income taxes, depreciation and amortization and impairment, foreign exchange gain (loss) on long-term debt, loss on repayment of long-term debt, other income (expense), and non-controlling interests.We focus on EBITDA as we believe this measure enables comparison of our results between periods without regard to debt service, income taxes and capital expenditure requirements.EBITDA is also useful in analyzing our ability to comply with our debt covenants.As such, we believe it would be useful for investors and other users to be aware of this measure so they can better assess our operating performance.EBITDA should not be considered by an investor as an alternative to net income, an indicator of our financial performance or an alternative to cash flows as a measure of liquidity.As there are no generally accepted methods for calculating EBITDA, this measure as calculated by us might not be comparable to similarly titled measures reported by other companies. 3 EBITDA margin is defined as EBITDA as a percentage of sales. We have provided below a reconciliation of EBITDA to net earnings (loss) attributable to the Company, which we believe is the most directly comparable U.S. GAAP measure. (In millions of dollars) Years ended December 31, Net earnings (loss) attributable to the Company $ ) $ ) $ ) $ ) $ ) Net earnings (loss) attributable to non-controlling interest ) Net earnings (loss) Depreciation and amortization Impairment – – Gain on cancellation of long-term debt – ) Foreign exchange (gain) loss on long-term debt ) ) ) Other (income) expense, net ) ) ) Interest expense, net Income tax recovery ) EBITDA 2 $ Exchange Rate Data Bank of Canada The following table sets forth certain exchange rates based upon the noon rate as quoted by the Bank of Canada.Such rates are set forth as, for the period indicated, U.S. dollars per Canadian $1.00.On May 7, 2010, the noon rate was Canadian$1.00 per U.S.$0.9587. Years ended December 31, Low High Period-end Average rate 1 November December January February March April May (through May 7) Low High Period-end Average rate 1 1The average rate is derived by taking the average of the noon rate for each business day during the relevant period. B. Capitalization and Indebtedness Information not required for an annual report. C. Reasons for the Offer and Use of Proceeds Information not required for an annual report. D. Risk Factors We may be unable to meet our cash requirements for operations or to pay or refinance our outstanding debts as they mature, and may be unable to secure additional funding sources. Our principal cash requirements are for ongoing operating costs including pension contributions, working capital fluctuations, and capital expenditures, as well as principal and interest payments on debt.Assuming no further deterioration in our business, we anticipate that operating cash requirements for 2010 can be funded through internally generated funds from operations and, where necessary, advances under our asset based revolving operating facility (“ABL Facility”).However, in the event of a further deterioration in our business or if the current market conditions continue for a prolonged period, these sources may not be sufficient to meet cash requirements for operations and additional funding sources may be required.Additional funding sources will also be required to repay our outstanding debt as it matures.In normal market conditions, such additional funding would typically be obtained through the issuance of debt and/or equity securities.However, credit and capital markets have been volatile over the last several years and market access for non-investment grade companies, including ours, has been limited or non-existent for extensive periods of 2008 and 2009.Accordingly, there can be no assurance that we will be able to access debt or equity markets to the extent necessary to fund any shortfall arising from operations or to repay or refinance our outstanding debt as it matures. We may have liabilities related to future severance payments to employees at several of our mills. Due to on-going weak market conditions, we have continued to curtail certain operations at our Elk Falls mill.As at March 31, 2010, these curtailments have affected approximately 300 hourly employees at the Elk Falls mill.The labour agreement between the Company and the union provides that if an hourly employee has been on lay-off for 12 months (lay-off is defined as having the opportunity to work less than 900 hours during the 12 month period), and, at the end of that 12 month period, we have no plans to re-employ the employee during the three months following, the affected employee has an option of requesting a severance payment.Employees requesting a severance payment would lose their rights of recall under the agreement.The labour agreement between the Company and PPWC Local 2 at Crofton, has similar provisions under which severance applies, although the 900 hour threshold does not apply.As at March 31, 2010, approximately 200 employees at Elk Falls have requested severance payments, resulting in an aggregate severance charge of approximately $12.0 million.If the remaining employees affected exercise their severance rights, as opposed to retaining their recall, rights, we estimate that the potential additional severance payment would be approximately $6.0 million.We have not recorded a liability for this contingency.We may not be able to restart the Elk Falls mill if all of the remaining hourly employees of this mill decide to forfeit their recall rights and request severances, in which case, we would consider permanently closing this mill. In addition to the hourly employees on lay-off due to production curtailments, as at March 31, 2010, there were approximately 50 other hourly employees who were on lay-off at our Crofton, Elk Falls, Port Alberni, and Powell River mills due to restructuring and other initiatives.These employees are entitled to rights of recall in the range of 12 to 42 months from the last day worked, but at any time may forfeit their rights of recall in exchange for severance payments.If all affected employees exercise their severance rights at some point and thereby forfeit their recall rights, we estimate that the total severance payment would be approximately $2.0 million.We have not recorded a liability for this contingency. We may in the future curtail additional operations, triggering further severance obligations depending upon the applicable collective agreement and the length of time an operation remains curtailed.These severance obligations could be material, depending upon the specific operation affected. We have substantial debt which may impair our financial and operating flexibility As of December 31, 2009, we had outstanding approximately $662.7 million of recourse debt on a consolidated basis, excluding non-recourse debt in the amount of $94.1 million.This non-recourse debt is owed by a joint venture in which we have a 50.001% interest, which we consolidate into our accounts because it is a variable-interest entity in which we are the primary beneficiary. We have a $330.0 million asset based revolving operating facility (“ABL Facility”) which matures in August 2013.Collateral securing this facility consists of a first charge on our accounts receivable, inventories and cash as well as a first charge on the property, plant and equipment of the Snowflake mill and related properties, and a second charge on substantially all of the remaining assets and property of the Corporation and our principal subsidiaries.Availability under the ABL Facility is determined by a borrowing base, calculated primarily on balances of eligible accounts receivable and inventory, less certain reserves.As of December 31, 2009 $74.3 million was available to be drawn under the ABL Facility, after taking into account a covenant that requires us to maintain $35.0 million in availability under the ABL Facility.The ABL Facility includes financial covenants to maintain shareholders’ equity above $639 million, maintain excess availability above $35 million and to not make capital expenditures in excess of 120% of the annual budget. We have debt agreements which contain, and future debt agreements will likely contain, various restrictive and financial covenants, including restrictions on our ability to incur debt, sell assets, make investments, pay dividends, secure liens, enter into transactions with affiliates and enter into mergers, consolidations and acquisitions.All of these restrictions, together with our substantial debt, could: · limit our ability to obtain additional financing to fund our growth strategy, working capital, capital expenditures, debt-service requirements or other purposes; · limit our ability to use operating cash flow in other areas of our business, because we must use a portion of these funds to make principal and interest payments on our debt; · increase our vulnerability to interest rate fluctuations because the debt under our ABL Facility is at variable interest rates; · limit our ability to compete with competitors who have more flexibility as to the use of their cash flow; · limit our ability to make investments or take other actions; and · limit our ability to react to changing market conditions, changes in our industry and economic downturns. Our ability to satisfy our debt obligations will depend upon our future operating performance and our ability to obtain additional debt or equity financing, when necessary.Prevailing economic conditions and financial, business and other factors beyond our control may affect our ability to make these payments.For example, we have been and may continue to be adversely affected by depressed market and other conditions, including (i) the current state of the global economy in general and tighter credit markets in particular, and (ii) a challenging operating environment making it more difficult to generate sufficient cash flows due to (a) the significant decreases in demand, particularly in North America, for newsprint and directory paper, and other products (b) the strength of the Canadian dollar versus the U.S. dollar, and (c) the pricing environment for both paper and pulp products.If in the future we cannot generate sufficient cash from operations to meet our obligations, we will need to renegotiate our loan agreements, refinance all or part of our notes, obtain additional financing or sell assets.No assurance can be made that our business will generate sufficient cash flow or be able to obtain the funds necessary to satisfy these obligations or that we will be able to obtain additional or alternative financing. Similarly, if we breach or are unable to meet the restrictions or financial covenants under our ABL Facility or under the indentures relating to our 7.375% and 8.625% senior notes and 11% senior secured notes, or other credit facilities and debt agreements we may enter into in the future, we would have to cure the default, obtain a waiver of the default or enter into an appropriate amendment to these agreements.If we are not able to cure such default, obtain such waiver or enter into such amendment, a significant portion of our debt, including all of our secured debt, would become immediately due and payable.We may not have, or be able to obtain, sufficient funds to make accelerated debt payments if so required.No assurance can be made that we will be able to effectively cure a breach or obtain debt or equity financing or sell assets as an alternative means of responding to a breach.As of December 31, 2009, we were in compliance with the covenants under both our agreement governing our ABL Facility and the indentures governing our 7.375% and 8.625% senior notes. Our fixed-charged coverage ratio under the senior notes, calculated on a trailing 12-month basis, was 1.5:1 as of December 31, 2009.If our fixed-charge coverage ratio is below 2.0:1, under the terms of these indentures, we may not pay dividends and we are limited as to the amount of additional debt we may incur. Our ABL Facility provides us with financing at floating interest rates.Future debt instruments may also be based on floating interest rates.The interest rates charged on our ABL Facility depend on the excess availability we have under the facility.Accordingly, changes in excess availability reduce or increase our borrowing costs. Risks Related to Our Business Our current President and Chief Executive Officer has resigned from such positions effective end of May, 2010.If we do not employ a new President and Chief Executive Officer by the time of his departure, we will not have an executive officer to perform important managerial and oversight functions. On January 25, 2010 our Board of directors accepted the resignation of the President and Chief Executive Officer, Richard Garneau, who will be leaving the Company at the end of May, 2010.The Board of directors has established a search committee to identify candidates for President and Chief Executive Officer.However, no assurances can be given that we will be able to select and employ a new President and Chief Executive Officer prior to the time that Mr.Garneau intends to depart. In such event, we would need to appoint a person to perform such responsibilities on an interim basis.If we are not able to employ a new President and Chief Executive Officer by the time of Mr.Garneau’s departure, we will not have an executive officer to perform the important managerial and oversight functions customarily performed by a Company’s chief executive.If this condition persists for an extended period, our business, financial condition and results of operations could be adversely affected. Our business is of a cyclical nature and our product prices may fluctuate significantly The markets for pulp and paper products, including our products, are highly variable and are characterized by periods of excess product supply due to many factors, including: · additions to industry capacity; · increased industry production; · structural changes in the industry; · periods of insufficient demand due to weak general economic activity or other causes; and · reduced inventory levels held by customers. Demand for forest products is generally correlated with global economic conditions.Consumption of pulp and paper products, in particular, is driven primarily by levels of advertising.In periods of economic weakness, reduced spending by consumers and businesses results in decreased demand for forest products, causing lower product prices and possible manufacturing downtime.Market conditions are expected to be challenging throughout 2010 as a result of the significant weakening of the North American and global economies in 2008 and 2009.Adverse effects on demand for our products may decrease our sales, operating income and cash flows.In addition, the North American newsprint market is mature and North American demand declined year-over-year in 2009 by 25.3%, after declining year-over-year by 11.2% in 2008, and by 10.5% in 2007.Similarly, demand for directory paper declined year-over-year by 21.3% in 2009 and by 9.5% in 2008.We believe these declines in newsprint and directory paper demand will continue long-term, although we are able to partially mitigate the impact through our ability to switch production from newsprint and directory paper to other paper grades.In addition, demand for our products is traditionally weaker in the first half of the year. We have implemented a policy of matching production to orders.Currently, a portion of our operations are indefinitely curtailed.Further periods of weak demand for our products may result in additional indefinite or periodic production curtailments.Such production curtailments could have an adverse impact on our financial condition and result in our inability to generate sufficient cash flows to satisfy our operational needs. We operate in a commodity market where prices may fluctuate significantly. The pulp and paper industry is a commodity market in which producers compete primarily on the basis of price.Prices for our products have fluctuated significantly in the past and may fluctuate significantly in the future, principally as a result of market conditions of supply and demand, as well as changes in exchange rates.Our earnings are sensitive to price changes for our principal products, with the effect of price changes on newsprint and mechanical specialty printing paper grades being the greatest.Market prices for our products typically are not directly affected by input costs or other costs of sales and consequently we have limited ability to pass through increases in operating costs to our customers without an increase in market prices.Even though our costs may increase, our customers may not accept price increases for our products or the prices for our products may decline.As our financial performance is principally dependent on the prices we receive for our products, prolonged periods of low prices, customer refusal to accept announced price increases, or significant cost increases that cannot be passed on in product prices may be materially adverse to us. Media trends may permanently affect demand for our products. Trends in advertising, electronic data transmission and storage, and the internet could have adverse effects on traditional print media including our products and those of our customers.Our newspaper, telephone directory and retail customers may make increasing use of other forms of media and advertising instead of newsprint, uncoated mechanical and coated mechanical papers made by us.The extent to which the use of other media sources will reduce demand for our products, and the timing of any such reduction is unknown. We are subject to the risks of exchange rate fluctuations. Nearly all of our sales are based upon prices that are set in U.S. dollars, while a substantial portion of our costs and expenses are incurred in Canadian dollars and our results of operations and financial condition are reported in Canadian dollars.The value of the Canadian dollar in relation to the U.S. dollar has increased significantly in recent years.An increase in the value of the Canadian dollar relative to the U.S. dollar would reduce the amount of revenue in Canadian dollar terms realized by us from sales made in U.S. dollars.This would reduce our operating margin and the cash flow available to fund our operations and to service the portion of our debt that is denominated in Canadian dollars. Fluctuations in foreign currencies affect our competitive position in world markets. Apart from the value of the Canadian dollar relative to the U.S. dollar, our competitiveness in world markets is also affected by the relative strength of the currencies of other producing countries compared to the Canadian dollar. We are also exposed to currency exchange risk on debt denominated in U.S. dollars, including our 8.625% senior notes, our 7.375% senior notes and, as of March 10, 2010, our 11.0% senior notes.For the purposes of financial reporting, any change in the value of the Canadian dollar against the U.S. dollar during a given financial reporting period would result in a foreign currency gain or loss on the translation of U.S. dollar cash and cash equivalents or U.S. dollar-denominated debt into Canadian currency.Consequently, our reported earnings could fluctuate materially as a result of foreign exchange translation gains or losses. Under a board-approved foreign exchange risk management program, we manage a portion of our currency exposure through the use of currency options and forward contracts to hedge anticipated future sales denominated in foreign currencies and U.S. dollar-denominated debt.Our hedging policy for revenues includes 0% to 67% of 0- to 12-month and 0% to 25% of 13- to 24-month U.S. dollar net exposure.The revenue hedge program offsets the impact of any rapid movements in currency by 20% to 50% over the near term.In addition, we consider future U.S. dollar revenues to provide a partial natural hedge for our U.S. dollar-denominated debt, which as of December 31, 2009 was US$604.2 million.Our hedging policy for our U.S. dollar-denominated debt includes 0% to 60% of U.S. dollar net exposure.However, no assurance can be made that we will engage in any hedging transactions or, if we decide to engage in any such transactions, that we will be successful in eliminating currency exchange risks and that changes in currency exchange rates will not be materially adverse to us. We face significant global competition. The markets for our products are highly competitive on a global basis.We generally compete with American, European and Asian producers.Many of these competitors are larger and have greater financial resources than us and some of the mills operated by our competitors are lower-cost producers than the mills we operate. In addition, the following factors, among others, will also affect our ability to compete: · the quality of our products and customer service; · our ability to maintain high plant efficiencies and operating rates and thus lower manufacturing costs; · the cost of energy; and · the availability, quality and cost of fibre and labour. Some of our competitors have lower energy, furnish and labour costs and fewer environmental and governmental regulations to comply with than we do.Others are larger in size, allowing them to achieve greater economies of scale on a global basis.There may be a materially adverse impact on us were we unable to successfully compete on a global basis and achieve sufficient economies of scale. We face risks related to our international sales. A significant portion of our sales are outside of Canada and the United States.For example, approximately 97% of our pulp sales volume and 15% of our paper sales volume were derived from markets outside of Canada and the United States in the year ended December 31, 2009.As a result, we face a number of risks and challenges, including, but not limited to: · the effective marketing of our products in these global regions; · fluctuations in foreign currencies which may make our products less competitive in countries whose currencies decline in value relative to the Canadian dollar; · restrictive government actions, such as the imposition of trade quotas, tariffs and other trade barriers, and restrictions on transfers of funds; · changes in non-Canadian labour laws and regulations affecting its ability to hire, retain or dismiss employees; · the need to comply with multiple and potentially conflicting laws and regulations; · unfavourable business conditions or political or economic instability in a country or region; · higher transportation costs reflecting increases in the price of oil; and · difficulty in obtaining distribution and sales support. We are exposed to fluctuations in the cost and supply of wood fibre. Our operations are dependent on the supply of wood fibre by third parties as we have no significant timber holdings.Approximately 65% of our fibre needs are provided by five suppliers.Our fibre supply could be reduced as a result of events beyond our control, such as industrial disputes, natural disasters, and material curtailments and shutdown of operations by suppliers for market or other reasons.Market-related curtailments or shutdowns can be influenced by both seasonal and cyclical factors, such as raw material availability, finished goods inventory levels, interest rates and underlying demand for lumber in key markets. Long-term fibre agreements with third parties are based on market prices or on prices determined under market-based formulas and represent approximately 69% of purchases by our pulp and paper mills.The solid wood segment of B.C.’s forest industry has undergone significant consolidation and downsizing.As a result, no assurance can be made that we will continue to have access to wood fibre at levels previously achieved.As a result, costs may have the potential to be adversely affected by forces beyond our control. In 2009, housing starts in the United States declined approximately 39% from 2008, which was already 33% below the level of 2007.The weak U.S. housing market caused production curtailment for B.C.’s lumber producers, and this resulted in a reduction in residual fibre supply available to us.As we took extensive market-related curtailment during 2008 and 2009, this reduction in available fibre did not impact the level of production during those years, except for the permanent closure of the Elk Falls pulp mill and white top linerboard operation in 2008.However, if demand for our products was to increase significantly there is no assurance that we could obtain sufficient fibre to operate at full pulp and paper capacity. The current infestation of the mountain pine beetle in the interior of B.C. has reduced the long-term fibre supply in the region.The beetle attacks lodgepole pine forests and, once attacked, pine trees typically die within a year.Approximately 40% of our fibre supply comes from the B.C. interior and is used primarily by the Powell River paper mill and Crofton kraft pulp mill.The infestation could have a significant impact on the availability, quality and cost of fibre used by those mills. In addition, government regulations and aboriginal issues may also lower the availability of wood fibre.The Province of B.C. owns approximately 95% of all timberlands and could introduce legislation to reduce wood-fibre supply.Aboriginal groups have claimed aboriginal title over substantial portions of B.C.’s timberlands, including areas where the forest tenures held by our suppliers are located.Although the renewal of forest tenures held by our suppliers may be adversely affected by claims of aboriginal title, the specific impact cannot be estimated at this time. We are also a large consumer of old newspaper (“ONP”), used to manufacture de-inked pulp (“DIP”), which is used as fibre for our recycled products.Our ownership of western Canada’s largest paper recycling facility located in Coquitlam, B.C., enables us to produce 100% of the DIP required by its mills in B.C.Although the paper recycling facility is currently indefinitely curtailed, changes in market demand and customer requirements could result in the restart of the recycling facility.While the supply of ONP to this facility has been reliable in the past, there is a risk that sufficient quantities of ONP may not be available to support full operation of the recycling facility or that prices for ONP may rise to a point that would make it uneconomic to operate the facility. Our Snowflake mill makesnewsprint from 100% recycled paper.There is a risk that sufficient quantities of ONP will not be available to us to support full operations at Snowflake or that an increase in ONP prices will affect the profitability of the mill.The price of ONP may be impacted by a number of factors, such as export demand, recovery rates and other factors beyond our control We have incurred losses in recent periods and may incur losses in the future that may affect liquidity and ongoing operations. As of March 31, 2010, we have recorded net losses in nine of the last 12 quarters.These losses were driven by reduced prices, weak market demand and fibre shortages, resulting in production curtailments and closure of operations.The strengthening Canadian dollar also contributed to these losses.We will not achieve and maintain profitability in future periods if our revenues do not increase sufficiently, or if revenues increase but we are unable to manage our expenses.Should we continue to be unable to return to sustained profitability in future periods, funds generated through operations may not be sufficient to meet operating cash requirements and we will need to rely to a greater extent on the ABL Facility to fund operating costs.The ABL Facility may not be available or may be insufficient to meet cash requirements for operations in such circumstances and additional sources of funds may be required.No assurance can be given that we will be able to access debt or equity markets to raise such funds or obtain any other source of financing.The failure to obtain such funds could adversely affect our operations and our ability to comply with covenants under the ABL Facility or senior notes. Labour disruptions could have a negative impact on our business. Approximately three-quarters of our existing pulp and paper mill employees in our Canadian operations are members of the Communications, Energy and Paperworkers Union of Canada (“CEP”), Pulp, Paper and Woodworkers of Canada (“PPWC”) or the Canadian Office and Professional Employees Union (“COPE”).Collective agreements with the CEP and PPWC locals at Crofton, Elk Falls, and Powell River were renegotiated in 2008 and expire in April 2012.A collective agreement with CEP locals at Port Alberni was also renegotiated in 2008 and expires in April 2013.Surrey distribution centre employees are members of the Christian Labour Association of Canada (“CLAC”) and two employees at the Port Alberni operations are members of COPE.The collective agreements with each of CLAC and COPE expire in April 2012.Most hourly employees at the Snowflake mill are members of the United Steelworkers (“USW”) or the International Brotherhood of Electrical Workers (“IBEW”).Hourly employees of Apache Railway are members of the United Transportation Union (“UTU”) or Carpenters Union.The collective agreements with the USW, IBEW ,UTU and Carpenters Union expire in 2011.We do not anticipate labour disruptions in our operations. Claims of aboriginal title and rights in Canada may affect our operations. Our ability to operate our manufacturing facilities may also be affected by aboriginal groups’ claims of aboriginal title and rights.The governments of Canada and B.C. have established a formal process to negotiate settlements with aboriginal groups throughout B.C. in order to resolve these land claims.It is the policy of the governments that ownership of lands held in fee simple by third parties such as ourselves will not be affected by treaty negotiations.The Powell River mill site has been included in areas to which an aboriginal group has asserted aboriginal title both through treaty negotiations with government and by commencing an action in 2005 in the Supreme Court of B.C.While we and other industrial companies have been named as parties in the court proceeding along with the governments of Canada and B.C., counsel for the aboriginal group has advised us that the plaintiffs are currently negotiating with these two governments and have no intention of proceeding with the action at this time.Based on the history of similar proceedings, we expect that it would be many years before a final court decision could be rendered if the proceeding were pursued. Recent Supreme Court of Canada decisions have confirmed that the governments of Canada and B.C. are obligated to consult with and, in certain circumstances, accommodate aboriginal groups whenever there is a reasonable prospect decisions, such as a decision to issue or amend a regulatory permit, may affect aboriginal groups’ rights or title.This duty of consultation and accommodation may affect our ability to obtain or amend necessary regulatory permits on a timely basis and may influence the conditions set out in such permits. Increases in energy costs could have a negative impact on our business. We are a significant consumer of electrical power.Our electricity supply agreements are provincially regulated, and pricing has historically been very stable.However, in recent years BC Hydro and Power Authority (“BC Hydro”) has sought, and to some extent achieved, rate increases above historical levels.Although much of the impact of these rate increases has been offset by us through reductions in usage at the highest incremental power rate, we expect BC Hydro rate increases to be more significant in the future in response to a new B.C. energy policy mandating self-sufficiency by 2016 and reflecting the higher cost of marginal resources.We believe B.C.’s electricity rates will continue to be low relative to other regions in North America, although future changes in electricity prices could have a significant impact on our earnings. On March 3, 2010, BC Hydro announced a rate increase of 9.26% effective April 1, 2010 that is subject to a final review by the B.C. Utilities Commission. The majority of fossil fuels used by us, particularly oil and natural gas, are purchased on the spot market, which can fluctuate significantly depending on various external factors.We have sought to reduce the cost of energy by reducing fossil fuel usage through increased use of wood waste (“hog fuel”) and have invested in energy-efficient hog fuel boilers at our mills. However, hog fuel availability is dependent on sawmill operating rates, which are subject to the strength of the lumber market.During periods of 2009 in which natural gas prices were low, we aggressively pursued opportunities to reduce hog fuel consumption. A portion of our exposure to fluctuating fossil fuel prices is managed through the use of financial instruments and physical supply agreements under an energy program approved by our Board of directors.Our energy hedging policy is restricted to 0% to 70% of the net exposure for oil and gas.In addition, when technically feasible and subject to emissions permits, we reduce our exposure to fossil fuel prices through the substitution of lower-priced alternatives. Freight charges and chemical expenses also vary with oil and diesel fuel prices. We are subject to significant environmental regulation. We are subject to extensive environmental laws and regulations which impose stringent standards on us regarding, among other things: · air emissions; · water discharges; · use and handling of hazardous materials; · use, handling and disposal of waste; and · remediation of environmental contamination. We may be required to incur substantial costs to comply with environmental laws which costs may have a material adverse effect on us. Enforcement of existing environmental laws and regulations has become increasingly strict. Some of our operations are also subject to stringent permitting requirements and from time to time we face opposition to construction or expansion of proposed facilities, such as landfills.We may discover currently unknown environmental liabilities in relation to our past or present operations or at our current or former facilities, or we may be faced with difficulty in obtaining project approvals in the future.These occurrences may (i) require site or other remediation costs to maintain compliance or correct violations of environmental laws and regulations, (ii) result in denial of required permits, (iii) result in government or private claims for damage to person, property or the environment, or (iv) result in civil or criminal fines and penalties or other sanctions. Provincial legislation governing contaminated sites came into effect in B.C. on April 1, 1997.If a particular site exceeds prescribed levels of certain classes of substances, the site is determined to be a “contaminated site” under the legislation.The legislation specifies the circumstances in which a “site profile” must be prepared in respect of any property that has been used for certain industrial or commercial purposes.If a site is determined to be contaminated, remediation will normally be required under government supervision.As current and past owners of mill sites, all forest products companies in British Columbia may face remediation costs particularly as a result of historical operations and disposal practices. Compliance with this legislation has not resulted in any material cost to us but there can be no guarantee that such costs will not be incurred in the future as a consequence, for example, of the discovery of unknown conditions or changes in enforcement policies.We are not aware of any sites or land parcels which are considered contaminated under B.C.’s contaminated sites legislation.However, the scope and cost of remediation of any of our existing mill sites should such site cease to be an operating mill is unknown and could result in a material adverse effect on us depending upon the remediation required and the intended future use of the site. On February 20, 2008, the B.C. government announced a broad-based carbon tax on fossil fuels, commencing July 1, 2008.For the year ended December 31, 2009, we paid $2.4 million related to this carbon tax and the impact may increase in future years, due to the announced annual increases in the carbon tax rates for various fuel types.These increases may be mitigated depending on our ability to decrease our use of fossil fuel. The federal government of Canada has indicated its intent to regulate priority air pollutants and greenhouse gases (“GHGs”) under the Canada Clean Air Act and the Canadian Environmental Protection Act.The forest products sector is expected to be one of the targeted sectors for regulation under both acts.The priority air pollutants include particulate matter and sulphur oxides (“SOx”).Under the proposed targets, our Crofton mill may be required to reduce particulate matter and SOx emissions.The cost of making any such reductions is currently unknown.In January 2010, the federal government, as part of its commitment to the Copenhagen Accord, announced a GHG reduction target of 17% by 2020 based on 2005 emissions.It is unknown what the federal government’s final position on these initiatives will be, as none have been enacted into law. The Province of B.C. is a signatory to the Western Climate Initiative (WCI), a collaboration of four provinces and seven U.S. states, whose mandate is to achieve a 15% reduction in GHGs below 2005 levels among member entities by 2020.In addition, the B.C. government has announced its goal of reducing the provincial release of GHGs by 33% by 2020, based on 2007 levels, with interim reduction targets of 6% by 2012 and 18% by 2016.The WCI and B.C. have stated their intention to implement a cap and trade system by 2012.It is too early to determine the impact on the Company and whether we will have a deficit or surplus of carbon credits under any relevant regulatory cap and trade scheme. On November 25, 2009, B.C.’s GHG reporting regulation was passed by the B.C. government and became effective January 1, 2010.The regulation includes requirements for calculating and reporting GHG emissions from facilities that release 10,000 tonnes or more of GHGs per year plus third-party verification at facilities that release 25,000 tonnes or more.This new regulation will affect at least three of our five paper mills. The finalization of Canadian federal and provincial climate change regulation may depend on regulatory initiatives undertaken in the U.S.It is, therefore, too early to determine the overall impact of these initiatives on us or when they may come into effect. The United States has indicated its intention to introduce more stringent environmental regulation and implement policies designed to reduce GHG emissions.An energy and climate change bill was passed by the U.S. House of Representatives in June 2009 setting a GHG reduction target of 17% below 2005 levels by 2020 increasing to 83% by 2050.The Senate is currently reviewing this bill with a vote expected later this year.On December 29, 2009, the U.S. Environmental Protection Agency’s (“EPA”) Mandatory Reporting of Greenhouse Gases Rule came into effect.This will require the Snowflake mill to install a continuous monitor on its power boiler stack to monitor and report on carbon dioxide emissions.The EPA also announced in March 2010 that it will make a decision later this spring on the amount of GHG facilities can emit before having to include limits for these emissions in their permits, although permits will not be required before January 2011. It is too early to determine the full impact these laws and policies will have on our Snowflake operations, but we could be required to incur additional capital expenditures, purchase offset credits, or take other actions that increase the capital or operating costs at the mill. Additional regulatory initiatives may be implemented in other jurisdictions to address GHG emissions and other climate-change-related concerns.If and to the extent we operate or offer our products for sale in such jurisdictions we may be required to incur additional capital expenditures, operating costs or mitigating expenses, such as carbon taxes, to comply with any such initiatives. We are dependent on the supply of certain raw materials. In addition to wood fibre and ONP, we are dependent on the supply of certain chemicals and other inputs used in our production facilities.Any disruption in the supply of these chemicals or other inputs could affect our ability to meet customer demand in a timely manner and harm our reputation.Any material increase in the cost of these chemicals or other inputs could have a negative impact on our profitability. Increases in capital and maintenance expenditures and equipment failures could have a negative impact on our business. Our business is capital intensive.Our annual capital expenditures may vary due to fluctuations in requirements for maintenance, business capital, and expansion, and as a result of changes to environmental regulations that require capital for compliance.In addition, our senior management and Board of directors may approve projects in the future that will require significant capital expenditures.Furthermore, while we regularly perform maintenance on our manufacturing equipment, key pieces of equipment in our various production processes may still need to be repaired or replaced.The costs of performing maintenance and capital work, or the failure to generate or obtain sufficient funds to enable us to maintain or upgrade our facilities as required, could have an adverse effect on our business and operations.In addition, we may temporarily suspend our operations at one or more of our manufacturing facilities to perform necessary maintenance or capital work.These temporary suspensions of operations could affect our ability to meet customer demand in a timely manner.Any failure to meet customer demand would harm our reputation and could be materially adverse to the Company. We may be subject to periodic litigation which could result in unexpected expenditures of time and resources. We may from time to time become party to claims and litigation proceedings, which are generally related to contract disputes and employment law.Such matters are subject to many uncertainties and we cannot predict with assurance the outcomes and ultimate financial impacts of them.There can be no guarantees actions that may be brought against us in the future will be resolved in our favour or that the insurance we carry will be available or paid to cover any litigation exposure.Any losses from settlements or adverse judgements arising out of these claims could be materially adverse to us. The Snowflake mill is dependent on the Little Colorado River for its water requirements.The Little Colorado River Adjudication, filed in 1978, is pending in the Superior Court of Arizona, Apache County.The purpose of this adjudication is to determine the nature, extent and relative priority, if applicable, of the water rights of all claimants to the Little Colorado River system and source.There are more than 3,500 claimants, including Snowflake.Native American tribes and the United States government contend that Snowflake’s withdrawal and use of water impermissibly interfere with water rights based on applicable U.S. federal law.The prior owners of Snowflake deny this contention.However, an adverse determination could restrict Snowflake’s access to water and may be materially adverse to us. In January 2010, Quebecor World (USA)’s litigation trustee (“Quebecor”) filed a claim against us for alleged preferential transfers of approximately US$18.8 million.The claim seeks the return of payments made by Quebecor to us in the ordinary course of their trade relationship in the 90 days prior to Quebecor’s Chapter 11 filing in December 2007.We are one of 1,700 vendors of Quebecor who received payments totaling US$390.0 million during the preference period in which the litigation trustee has sought recovery.The claim is made pursuant to the U.S. Bankruptcy Code which allows recovery of certain transfers made by the bankrupt debtor within the 90 days prior to the bankruptcy filing, subject to a vendor’s defenses. We believe we have a number of meritorious defenses and we will vigorously defend ourselves. Furthermore, securities class-action litigation often has been brought against companies following periods of volatility in the market price of their securities.We may in the future be the target of similar litigation.Securities litigation could result in substantial costs and damages and divert management’s attention and resources. We extend trade credit to our customers and they may not pay us promptly or in full. We extend trade credit to most of our customers to facilitate the purchase of our products.We rely on the creditworthiness of such customers.Some of our customers operate in highly competitive, mature, cyclical or low-margin businesses. Some are highly leveraged financially or are experiencing negative cash flows such that they may need to refinance, restructure, file for bankruptcy protection or go bankrupt.Volatile capital market conditions or illiquid financial markets may result in us having a higher preponderance of such customers during an economic downturn.The failure of such customers to pay us promptly and in full under the terms of the trade credit we extend to them could have a material adverse effect on our business, financial condition, results of operations and cash flow and its ability to satisfy our obligations under our debt. We are dependent upon certain of our management personnel. The continuity of our operations is influenced strongly by our ability to attract and retain senior management with relevant industry experience.Our ability to retain executive officers and the current management team will continue to be important to successful implementation of business strategy.The unexpected loss of services of any key management personnel, or the inability to recruit and retain qualified personnel in the future, could have an adverse effect on our business and financial results. Consumer boycotts or increases in costs due to chain-of-custody programs may adversely affect demand for our products. Some customers have become sensitive to issues related to harvesting of old growth forests and require that we supply products that are not produced from these forests.A growing number of customers want to purchase products that originate from sustainable managed forests, as validated by certification programs.We have implemented an independent chain-of-custody system to verify that select paper products at our Crofton, Elk Falls, Port Alberni and Powell River mills contain 100% certified wood fibre.However, we may be required to establish additional or more stringent chain-of-custody certification programs to meet our customers’ demands.This may increase our costs.If we cannot successfully establish such programs, demand for our products may be adversely affected. Also, we may be the subject of organized boycotts or similar actions by environmental or other groups, which may adversely affect demand for our products. Our insurance is limited and subject to exclusions. We have obtained insurance coverage that we believe would ordinarily be maintained by an operator of facilities similar to our own.The insurance policies are subject to limits and exclusions.Damage to or destruction of our facilities could result in claims that are excluded by our insurance policies or exceed the limits of our policies. Our mills are located in seismically active areas. Since Vancouver and the south coast of B.C. are located in a seismically active area, we are particularly susceptible to the risk of damage to or total destruction of four of our mills and the surrounding transportation infrastructure caused by earthquakes.Furthermore, four of our mills are located directly adjacent to the ocean, and the south coast of B.C. is an area that could be susceptible to similar damage caused by tsunamis.We may not be insured sufficiently to cover the total amount of any losses caused by an earthquake or tsunami.In addition, our insurance against losses resulting from interruptions in our operations due to damage to or destruction of these mills or to major transportation infrastructure caused by earthquakes or tsunamis or other natural events, is subject to limits and deductions that may limit the amount recoverable. Post-retirement plan obligations may affect our financial condition. We maintain defined benefit pension plans and other post-retirement benefit plans for health care and life insurance.As at December 31, 2009, the underfunded liability relating to the defined benefit pension plans was $119.1 million and the underfunded liability relating to other post-retirement benefit plans was $189.3 million.Post-retirement funding requirements are dependent on various factors, including interest rates, asset returns, regulatory requirements for funding purposes, and changes to plan benefits.In 2010, we are required to make a contribution of $0.8 million in excess of our annual pension expense to satisfy a portion of the underfunded liability of the defined benefit pension plan.We expect to continue to make contributions to fund post-retirement plan obligations and to meet legal funding obligations for the defined benefit pension plan.No assurance can be made that the plans’ underfunded liability will not be materially adverse to us in the future. The Communications, Energy and Paperworkers Union of Canada Locals 1, 76, 592 and 686 (the “Locals”), representing hourly employees at the Powell River and Port Alberni mills, have applied to the Labour Relations Board of British Columbia for a declaration that we are responsible for certain post-retirement medical and extended health benefits for some retired employees who were represented by the Locals and who retired from MacMillan Bloedel Limited (now Weyerhaeuser Company Ltd.).Pacifica Paper Inc. acquired the Powell River and Port Alberni mills from MacMillan Bloedel Limited in 1998, and it was agreed as part of that transaction that MacMillan Bloedel Limited would remain responsible for any benefits for eligible employees who retired prior to the acquisition by Pacifica of the mills.We subsequently amalgamated with Pacifica Papers in 2001.The Locals claim that the contractual relationships between the Company, Pacifica and MacMillan Bloedel Limited do not absolve us (as successor to Pacifica) from any obligations which may exist in respect of these certain post-retirement benefits and that the successorship provisions of the Labour Relations Code imposed any such possible obligations on Pacifica at the time Pacifica acquired the mills. We do not agree with the Locals’ position and will contest the Labour Board application.If the Local’s application is successful, we could incur up to$4 million annually in additional costs.In that event, we will seek indemnification from Weyerhaeuser. A change of legal control of the Company could be materially adverse to us. We have issued and outstanding US$354.2 million principal amount of 2011 senior notes and US$250 million principal amount of 2014 senior notes.On March 10, 2010, pursuant to an exchange offer by us, US$318.7 million of 2011 senior notes were exchanged for US$280.4 million of new 2016 senior notes, leaving US$35.5 million of 2011 senior notes outstanding.The indentures governing the notes contain covenants relating to, among other things, a “Change of Control Triggering Event” of the Company.A Change of Control Triggering Event means the occurrence of both a “Rating Decline” and a “Change of Control”, as such terms are defined in the indentures.Upon the occurrence of a Change of Control Triggering Event, we are obligated to make an offer to purchase all outstanding notes at a purchase price equal to 101% of the principal amount thereof, plus accrued and unpaid interest to the Change of Control Payment Date, as defined in the Indentures, and in accordance with the procedures set out in the Indentures.If a Change of Control and a Rating Decline were to occur, we may not have sufficient resources to fund any required repurchase of notes. ITEM 4. INFORMATION ON THE CORPORATION A. History and Development of the Corporation We were formed on September 1, 2001 by the amalgamation under the Canada Business Corporations Act of Norske Skog Canada Limited and Pacifica Papers Inc.On October 3, 2005 we changed our name to Catalyst Paper Corporation.Our head and registered office is located at 2nd floor, 3600 Lysander Lane, Richmond, BCV7B 1C3 and our telephone number is (604) 247-4400. Our principal predecessor was British Columbia Forest Products Limited, which was a company formed by the amalgamation under the laws of the Province of British Columbia on December30,1971 of its predecessor company, incorporated under the laws of the Province of British Columbia on January31,1946, and 24 of its wholly owned subsidiaries. We commenced operations as a logging and sawmill operator on Vancouver Island and on the mainland coast of B.C. in 1946.We subsequently diversified our core products through the acquisition of timberlands, timber harvesting rights and wood products plants, and through construction of manufacturing facilities and investments in joint ventures in other forest products companies. In October 2006 Third Avenue Management LLC (“TAM”) announced that client accounts managed by TAM beneficially owned 81,503,313 of our common shares, representing 37.97% of the outstanding common shares, and that TAM exercised control or discretion over such shares as portfolio manager.TAM also announced that it had authority to vote approximately 95% of such shares.In connection with a rights offering completed in April 2008, client accounts managed by TAM acquired an additional 59,856,422 common shares.As of March 11, 2010 TAM exercises control or direction over 129,297,001 common shares representing approximately 33.87% of the issued and outstanding common shares, and TAM has voting control over 119,535,373 common shares, representing 31.22% of the issued and outstanding common shares. During 2007 we implemented a corporate restructuring which resulted in the reduction of approximately 565 positions across the Corporation, centralization of certain functions to Nanaimo, British Columbia and the relocation of our head office to Richmond, British Columbia.This program resulted in total annualized cost savings of approximately $67 million. Our fibre costs and supplies have been significantly affected by a number of events over the last three years.In July 2007, British Columbia coastal forestry workers represented by the United Steelworkers of Canada union (“USW”) went on strike, affecting fibre suppliers representing approximately 42% of our fibre supply base.As a result, we partially curtailed pulp and paper production at our Elk Falls mill and pulp production at our Crofton mill.From September 1, 2007 to December 31, 2007 these curtailments resulted in an aggregate reduction of 106,100 tonnes of paper production and 44,200 tonnes of pulp and white top linerboard production at the Elk Falls mill and 10,500 tonnes of pulp at the Crofton mill.Although the strike ended on October 21, 2007 continuing fibre related shortages resulted in the curtailment of the Elk Falls paper machine No. 1 into the second quarter of 2008.Market related conditions caused the machine to remain down for the remainder of 2008. The deterioration in the U.S. housing market and poor lumber market conditions in 2008 and 2009 resulted in the curtailment or permanent shutdown of a number of sawmills, reducing our fibre supplies.Because we took extensive market related curtailment during 2008 and 2009, this reduction in available fibre did not affect our production levels in those years, other than the permanent closure of our Elk Falls pulp and white top linerboard operation in 2008. In February 2008 we reached new labour agreements with the CEP locals at our Port Alberni mill, designed to achieve an $80 per tonne labour cost structure at the mill and resulting in $14.6 million of early retirement and severance costs.To further lower operating costs at the mill, we committed to a $12 million investment in the thermo-mechanical pulp (“TMP”) facility at the mill, which will increase TMP capacity and displace higher cost de-inked pulp.As a result, No. 4 paper machine was restarted in May 2008.The TMP upgrade was completed in May 2009 at a total capital cost of approximately $8 million. In February 2009 we announced the indefinite curtailment of our No. 2 and No. 5 paper machines at Elk Falls and our Crofton pulp operations due to market conditions, resulting in the layoff of approximately 700 employees.We also announced a restructuring plan for Powell River which will result in a workforce reduction of 127 positions.In April 2008 we announced the indefinite curtailment of our No. 1 paper machine at our Elk Falls mill (“E1”).E1 had been temporarily idled in September 2007 due to a lack of wood fibre resulting from the B.C. coastal forestry workers strike.This indefinite curtailment resulted in the reduction of our Elk Falls workforce by a total of approximately 145 employees, the majority through layoff.At the same time we also announced workforce reductions at our Crofton mill of 82 positions as the mill took steps to improve its overall cost structure. In February 2009, we announced a restructuring plan for our Powell River paper mill intended to improve cost competitiveness by targeting a labour cost at the mill of $80 per tonne.The plan, expected to deliver an estimated annual cost savings of $13 million, was developed jointly with the CEP union Locals 1 and 76.In May 2009, we announced further staffing reductions in light of the global economic recession and deteriorating economic conditions that forced production curtailments at our Elk Falls paper mill and Crofton pulp mill.Approximately 100 staff positions were affected, including permanent reductions of 42 staff at our Richmond and Nanaimo offices and the indefinite layoff of 55 salaried staff at our Elk Falls paper mill and Crofton pulp mill. In September, 2009 we reached agreement with the PPWC Local 2 union regarding manning structures and work practice changes in connection with the restart of one pulp production line at the Crofton pulp mill. On April 10, 2008, we acquired from Abitibi Consolidated Sales Corporation its Snowflake, Arizona recycled newsprint mill for a total cost of $172.2 million, including working capital adjustments and transaction costs.The mill has a total annual production capacity of 281,000 tonnes of newsprint and 65,000 tonnes of specialty paper.The acquisition was financed through a combination of our revolving credit facility and a $125 million rights offering.Under the rights offering each holder of record of our common shares as of the close of business on March 11, 2008 received one right for each common share held.Each 1.285 rights entitled the holder to purchase a subscription receipt of Catalyst for an exercise price of $0.75 per subscription receipt.Each subscription receipt was converted into one common share of Catalyst concurrent with the closing of the Snowflake acquisition.The rights offering was supported by Third Avenue International Value Fund (“TAVIX”), our largest shareholder, pursuant to an oversubscription agreement, and by the backstop obligations of the two dealer managers.The rights offering resulted in the issuance of 167,069,361 Catalyst common shares for gross proceeds of $125,302,021. In June 2008, Smurfit Stone Container Corporation Enterprises Inc. (“SSCC”) notified us of its intent to cease operation of their corrugating medium machine at the Snowflake site.The corrugating medium machine (“No. 2 PM”) is owned by SSCC and was operated by us under the terms of an operating agreement which terminated October 15, 2008.Under the terms of the agreement, SSCC was required to reimburse us for employee severance and retraining costs associated with the closure, purchased all relevant inventories and removed No. 2 PM from the mill site.The consequent workforce reduction of 101 employees partially mitigated the impact of the closure on the Snowflake operation’s cost structure. In July 2008 we announced the permanent closure of the sawdust pulp and white top linerboard operations at our Elk Falls mill as a result of the unavailability of sawdust fibre.The last day of operation was November 18, 2008.Closure of these operations removed 200,000 tonnes of annual sawdust pulp and 131,000 tonnes of annual white top linerboard capacity.We have incurredtotal severance costs of approximately $18 million to date as a result of this closure and expect to incur an additional $2 million of such costs in 2010.The associated after tax asset impairment charge was $101 million. In July 2008 we replaced our $350 million revolving credit facility maturing July 2009 with our current $330 million ABL Facility.The ABL Facility was used to refinance existing debt under our revolving credit facility and provides for ongoing working capital, capital expenditure requirements as well as for general corporate purposes.Collateral consists of accounts receivable, inventories, cash and a first charge on the property, plant and equipment of our Snowflake mill.The ABL Facility includes financial covenants to maintain shareholder equity above $639 million (as at December 31, 2008), to maintain excess availability above $35 million and to not make capital expenditures in excess of 120% of the annual budget. In November 2008, we reached agreement on the renewal of collective agreements with the CEP union locals at our mills in Crofton, Campbell River and Powell River and with the PPWC union at our mill in Crofton.The agreements have a four year term, expiring April 30, 2012, and include a commitment to complete plans which will assist us in reaching our stated goal of an $80 per tonne labour cost structure. In 2009 we reached agreement with two of the unions at our Snowflake mill (theIBEW and USW) to extend the terms of our collective agreements with them from 2010 to 2011. As a result of reduced customer demand and declining prices for our products, we took market-related curtailment at our paper and pulp operations during the year in order to match production to customer orders and manage inventories to appropriate levels.The Elk Falls No. 1 paper machine (“E1”), which was first curtailed in September 2007, remained curtailed throughout 2009.The Elk Falls No. 2 (“E2”) and No. 5 (“E5”) paper machines, were curtailed on February 23, 2009 and from February 1, 2009 to May 25, 2009 the Crofton No. 1 paper machine (“C1”) was curtailed.On an annualized basis, this removed 526,000 tonnes of newsprint and specialty papers production at Elk Falls and 140,000 tonnes of newsprint at Crofton.In the pulp segment, Crofton pulp operations were indefinitely curtailed on March 8, 2009 removing 403,000 tonnes ofpulp on an annualized basis.As pulp prices began to recover in the third quarter of 2009, one of Crofton’s two pulp production lines was restarted on October 5, 2009, reinstating 222,000 tonnes of total production on an annualized basis.The second pulp line at the Crofton mill was restarted onApril 18, 2010, reinstating a further 181,000 tonnes of production on an annualized basis.The two machines at Snowflake took periodic curtailment during the year and our paper recycling operation, which supplies machines with de-inked pulp, also took periodic curtailments in 2009. The following table summarizes pulp and paper production curtailment in 2009: 2009 Production Curtailment (000 tonnes) Specialty Printing Papers(1) Newsprint(2) Pulp(3) Total Q1 Q2 Q3 Q4 Total Market related curtailment comprised 130,400 tonnes of specialty printing papers related to E2 which was indefinitely curtailed on February 23, 2009 and 15,000 tonnes of specialty printing papers related to E1 which has been curtailed throughout the year. Market related curtailment comprised 138,500 tonnes of newsprint related to E1 which has been curtailed throughout the year and 187,900 tonnes of newsprint related to E5 which was indefinitely curtailed on February 23, 2009. Market related curtailment comprised of 239,500 tonnes of market pulp, one line of which was curtailed from March 8, 2009 to October 5, 2009.The second line was curtailed in 2009 from March 8, 2009. On November 20, 2009, we settled the arbitration proceeding relating to our 20 year energy services agreement with Island Cogeneration No. 2. Inc. (“ICP”).This arbitration was a result of our declaration of force majeure under the energy services agreement due to the permanent closure of our Elk Falls pulp mill in November 2008 as a result of the unavailability of sawdust fibre.This settlement terminated the energy services agreement and our contingent liability for energy not purchased.Subject to subdivision approval, we have agreed to transfer to ICP land currently leased by ICP upon which its energy facility is located.We have also granted certain easements and access rights to ICP to facilitate the independent operation of the energy facility.In addition, ICP has agreed to take steps to eliminate its reliance on us for certain services and we have agreed to cooperate with ICP in that regard. In October 2009, the B.C. Superintendent of Pensions granted us a five-year extension of the time period within which amortization payments for solvency deficiencies are required to be made with respect to certain of our defined benefit pension plans.The extension is effective as of July 1, 2009 and amortizes our solvency contribution payment obligations over the ten year period ended December 2017, instead of the five year period ended December 2012.As a result, our cash payments to the respective plans are expected to be reduced by $2.9 million for the second half of 2009, and $5.7 million for 2010, for a total reduction of $8.6 million to the end of 2010.The payment schedule beyond 2010 will be established by the next formal actuarial valuation which is required to be filed for the period ended no later than December 31, 2010. On July 24, 2009, Powell River Energy Inc., in which we are a 50.001% joint venture partner, refinanced its $75 million of 6.387% first mortgage bonds through the issuance of $95 million of 6.447% first mortgage bonds.These new bonds mature in 2016 and are non-recourse to us. Since 2003, we have engaged in ongoing discussions with the municipalities of North Cowichan, Port Alberni, Campbell River and Powell River (the “Municipalities”), the four British Columbia communities in which we operate paper mills, regarding the disproportionately higher property tax rates affecting major industry in those jurisdictions.Prior to 1984, municipal tax rates on major industry in British Columbia were restricted to no more than 3.4 times the residential rate.This cap was legislatively removed in 1984 and since then property tax rates for major industry in the Municipalities have risen to slightly above 20 times the residential rate in North Cowichan and approximately 10 times the residential rate in the other Municipalities.In 2006, the Pulp and Paper Industry Advisory Committee, a sub-committee of the British Columbia Competition Council, noted that tax rates were disproportionately higher in British Columbia communities with a pulp and paper facility than in other jurisdictions with a pulp and paper facility, with British Columbia newsprint producers paying 2.1 times more in property tax per tonne produced than competitors in Central Canada and 2.4 times more in property tax per tonne produced than competitors in the United States.Studies recently commissioned by us indicate that in 2008 we paid significantly more in property tax in the Municipalities than we consumed in services. Despite our ongoing dialogue with the Municipalities, there were no material decreases in the property tax rates applicable to our operations in 2009.As a result, in June 2009, we petitioned the Supreme Court of British Columbia for judicial review of the 2009 property tax rates in each of the Municipalities.In these actions we sought declarations under Section 262 of the Local Government Act (British Columbia) that the tax rates for major industry are unreasonable and therefore beyond the jurisdiction of the Municipalities. Our petitions were dismissed in all four Municipalities with the exception of the Regional District portion of the Campbell River property tax (representing $400,000 of the total Campbell River property tax bill).We appealed all four rulings. On April 9, 2010, we reached an agreement in principle with the City of Powell River to reduce the property tax rate paid by our Powell River mill while assisting the city in reducing significantly its capital expenditures for future municipal service infrastructure.Under the terms of the agreement, the city has committed that our annual property taxes payable to the city will not exceed $2.25 million for a period of five years.In addition, we and the city have agreed to jointly pursue environmental permit amendments and related arrangements that would enable a 20-year service agreement valued at $750,000 annually in the first five years, under which we will treat the city’s liquid waste using the mill’s effluent system and burn the city’s bio-solids in our mill’s waste wood boiler.We have also agreed to drop our appeal of the city’s 2009 municipal tax levy and paid into trust $2.5 million in outstanding 2009 municipal property taxes, including penalties and interest, pending the city’s completion of arrangements for implementing its 2010 business plan with the provincial government. The first appeal relating to North Cowichan was heard in March, 2010 and on April 22, 2010 the Court of Appeal dismissed our appeal, declining to strike down the North Cowichan by-law, calling the “extreme imbalance” perpetuated by the North Cowichan a political problem requiring a policy decision by elected officials. Wehave soughtleave from the Supreme Court of Canada to appeal the Court of Appeal's decision. We have abandoned our appeals of the decisions relating to the other municipalities.On April 28, 2010, we have paid all outstanding taxes, penalties and interest relating to our 2009 property taxes, which aggregated approximately $15.0 million, including the $2.5 million that had been paid into trust with respect to the City of Powell River taxes as set forth above. On November 23, 2009, we offered to exchange our outstanding 8.625% senior notes due June 15, 2011 (the “Old Notes”) for US$256 million aggregate principal amount of new 10% senior secured notes (the “New Notes”) due December 15, 2016 and common shares of the Corporation.In conjunction with the exchange offer, we also solicited the consent from the noteholders to amend the terms of the Old Notes by, among other things, eliminating substantially all of the negative covenants contained in the respective note indenture.On January 25,2010, we announced that we had amended the terms of the exchange offer to offer to exchange the Old Notes for up to US$311.7 million aggregate principal amount of 11% senior secured notes due December 15, 2016 (the “Revised New Notes”), deleted the common share component of the exchange offer and enhanced the security underlying the Revised New Notes.We also announced that we had entered into a support agreement with an ad hoc group ofholders of the Old Notes holding US$101.3 or 28.6% of the outstanding Old Notes.The members of the ad hoc committee agreed to tender their Old Notes into the amended exchange offer, subject to the terms of the Support Agreement.On March 1, 2010 we announced that US$318.7 in principal amount of Old Notes, or 89.96% of the outstanding Old Notes, had been validly tendered under the amended exchange offer.On March 10, 2010 we issued US$318.7 principal amount of Revised New Notes.As of that date, US$35.5 aggregate principal amount of Old Notes remained outstanding and the indenture governing the Old Notes was amended to remove substantially all of the negative covenants thereunder. In October 2009, we were allocated $18 million of credits under the Canadian federal government’s “Green Transformation Program”.To access these credits, we are required to submit capital project proposals that will improve energy efficiency and environmental performance at any of our mills in Canada for pre-approval no later than March 31, 2012.Funding will be applied as capital expenditures are incurred towards approved projects.In addition to these projects, capital spending for basic maintenance of business is expected to be approximately $20 million in 2010.We also expect to incur capital spending of approximately $18 million related to two projects that are focused on energy efficiency and cost reduction.We expect to fund these projects by utilizing $18 million of available Green Transformation Program credits.During 2009 and continuing into 2010, capital spending was and is expected to remain at historically low levels.We expect that based on current production capacity, these low levels are not sustainable over the longer term.Over the past five years our capital expenditures on continuing operations have totalled approximately $328 million.In the year ended December 31, 2009, approximately $12 million was spent on various environmental, maintenance of business and discretionary projects.The following table summarizes capital expenditures on continuing operations over the past five years: (In millions of dollars) Total Paper 1 73 83 75 39 11 Pulp 22 10 11 3 1 47 Continuing Operations 95 93 86 42 12 1 The paper segment includes capital expenditures related to Powell River Energy Inc. (“PREI”).We consolidate 100% of PREI effective January 1, 2005. On January 25, 2010 our Board of directors accepted the resignation of our President and Chief Executive Officer, Richard Garneau, who will be leaving us at the end of May, 2010.Our board of directors has appointed a search committee with the mandate of identifying a successor. B. Business Overview We are a leading producer of specialty printing papers and newsprint in North America.Our specialty printing papers include lightweight coated (“LWC”) and uncoated mechanical grades, such as soft-calendered, machine-finished high-brights and super-brights, and telephone directory papers.We are the largest producer of specialty printing papers and newsprint, and the only producer of lightweight coated paper, in western North America.We also produce market pulp and we operate the largest paper recycling operation in western Canada. Our five pulp and paper operations are located at Crofton and Campbell River (Elk Falls) on the east coast of Vancouver Island, British Columbia, Port Alberni on central Vancouver Island, Powell River on the west coast of the British Columbia mainland, and at Snowflake, Arizona.Our paper recycling operation is located in Coquitlam, British Columbia. The chart below represents our expectation as to the division of total mill capacity in 2010, in thousands of tonnes, among the different product lines that can be produced at each mill.Capacity per product can vary as some of our paper machines are capable of producing more than one product line. Mill Newsprint Directory Paper Other Uncoated Mechanical Specialties LWC Paper Paper Sub-total Total Pulp Total Crofton(1)(2) - - Elk Falls(2) - - - Port Alberni - - - Powell River - - - Snowflake - - - Total We indefinitely curtailed pulp production at our Crofton mill, effective March 8, 2009, removing the equivalent of 403,000 tonnes on an annualized basis, of which 343,000 tonnes are designated as market pulp with the remainder being consumed internally.In October, 2009 one line of pulp production was restarted, reinstating 222,000 tonnes on an annualized basis, and in April, 2010 the second line of pulp production was restarted, reinstating a further 181,000 tonnes on an annualized basis, based on 2010 capacity.The capacity noted in the table above has not been adjusted to reflect the indefinite curtailment. We have indefinitely curtailed the E1, E2 and E5 paper machines at Elk Falls, removing the equivalent of 153,000 tonnes of specialty printing papers and 373,000 tonnes of newsprint annually, and the C1 paper machine at Crofton, removing 140,000 tonnes of newsprint annually.The capacity noted in the table above has not been adjusted to reflect the indefinite curtailments. Our paper recycling operation has a production capacity of 175,000 air-dried tonnes of de-inked pulp, the majority of which is consumed internally. Specialty Papers Our specialty printing papers can be manufactured on all but one of our paper machines.The specialty paper business segment has a total annual production capacity of 1,112,000 tonnes. Specialty printing paper products represent our largest business segment, generating 68% of our 2009 consolidated sales revenue.Our customer base consists primarily of retailers, magazine and catalogue publishers, commercial printers and telephone directory publishers.Specialty printing paper products are sold primarily through our sales and marketing personnel in North America, and through distributors and agents in other geographic markets.In 2009, 92% of our specialty paper sales volumes were with customers in North America. Newsprint Newsprint can be currently manufactured on five paper machines in British Columbia at Crofton, Elk Falls and Powell River and two paper machines in Snowflake, Arizona.The newsprint business segment has a current total annual production capacity of 992,000 tonnes. Newsprint sales generated 26% of our 2009 consolidated sales revenue.The newsprint customer base consists primarily of newspaper publishers located in western and central North America, Asia and Latin America.In 2009, 74% of our newsprint sales volumes were with customers in North America. Pulp Our pulp segment consists of northern bleached softwood kraft (“NBSK”) pulp manufactured on two production lines at our Crofton mill which has a total annual production capacity of 403,000 tonnes.Of this amount, 343,000 represents market capacity with the remainder being consumed internally.Prior to November 18, 2008, our pulp segment included sawdust-based pulp and white top linerboard manufactured at the Elk Falls mill.The pulp business segment had a total annual NBSK production capacity of 403,000 tonnes in 2009 and total NBSK pulp, sawdust-based pulp and white top linerboard production of 734,000 tonnes in 2008. Pulp sales generated 6% of our 2009 consolidated sales revenue.In 2009, 96% of our pulp sales volumes were with customers in Asia and Europe. The pulp customer base is located primarily in Asia and Europe and includes producers of tissue, magazine papers, woodfree printing and writing papers and certain specialty paper products.Pulp is sold primarily through sales and marketing personnel based in Canada, and through a network of agents in locations throughout the world. The following tables set out our total revenues by product and geographic market for each of the last three financial years: Paper Sales (In millions of dollars) Year Ended December 31 United States $ $ $ Canada Latin America Asia and Australia Europe and Other $ $ $ Pulp Sales (In millions of dollars) Year Ended December 31 United States $ $ $ Canada Latin America Asia and Australia Europe and Other $ $ $ Paper Marketing The principal customers for our specialty printing papers and newsprint are retailers, magazine, book and catalogue publishers, commercial printers, telephone directory publishers and newspaper publishers. These customers are located primarily in western and central North America, Asia and Latin America. Specialty printing paper and newsprint customers are served primarily by our sales and marketing personnel in North America and distributors and agents in other geographic markets.Historically, approximately two-thirds of our paper sales revenue has been generated from sales to customers in the United States.The United States is still the world's largest consumer of coated and uncoated mechanical paper and newsprint, representing 28% of the world’s consumption for coated mechanical paper, 35% for uncoated mechanicals and 19% for newsprint. For the years ended December31, 2009 and 2008, specialty paper accounted for 68% and 54% of our consolidated net sales revenue, respectively, and newsprint accounted for 26% and 25% of our consolidated net sales revenue, respectively.In 2009, one customer represented more than 10% of our consolidated net sales revenue from newsprint (10.1%).Specialty printing paper and newsprint markets are not subject to significant seasonal fluctuations. The Crofton and Elk Falls mills are located on tidewater and have deep-sea vessel loading facilities.Specialty printing paper and newsprint is shipped overseas primarily by deep-sea vessel, and by a combination of ship, barge, rail and truck for inland destinations.We use the services of independent warehouses for distribution to our customers in other parts of the world. Pulp Marketing Our Crofton pulp mill is well situated for export shipments to Asia and western Europe.Our strategy is to maintain a diversified range of freight-logical customers, including producers of tissue, magazine papers, woodfree printing and writing papers and certain specialty paper products. Pulp customers are served by sales and marketing personnel in Canada and a network of agents in locations throughout theworld.The Crofton pulp mill is located on tidewater and has deep-sea vessel loading facilities.Pulp is shipped to offshore locations by both break bulk on deep-sea vessels and container shipment. For the year ended December 31, 2009, pulp accounted for 6% of our consolidated sales revenue, and in the year ended December31, 2008, pulp and white top linerboard accounted for 21% of our consolidated sales revenue (including revenue from our Elk Falls pulp and white top linerboard operations, which were permanently closed in November 2008). Competition The markets for our products are highly competitive on a global basis.The pulp and paper industry is essentially a commodity market in which producers compete primarily on the basis of price.In addition, since an important percentage of our production is directed to export markets, we compete on a worldwide basis against many producers of approximately the same or larger capacity.In export markets, Canadian producers generally compete with American, European and Asianproducers. Fibre Supply Our pulp and paper operations consume wood fibre which is purchased from more than 25 independent sawmills and more than 25 pulp log suppliers.Our fibre supply comes primarily from residual wood chips and sawdust from sawmill operations located on the coast or in the southern interior of British Columbia and secondarily from the chipping of pulp logs originating from locations throughout theregion. In 2009 sawmill wood chips comprised 76% of the fibre supply for our B.C. pulp and paper operations.The remainder was comprised of pulp logs (15%) and recycled de-inked pulp (9%).The supply contracts with certain suppliers were negotiated for indefinite ("evergreen") terms when certain of our timber and processing assets weresold.Five wood chip, log and sawdust suppliers provided 48% of our fibre supply in 2009. In addition, through an evergreen contract with a coastal log producer, additional wood chips can be obtained from regional sawmills.These suppliers provided an additional 14% of our fibre supply.Together, these long-term supply agreements provided approximately 62% of the fibre supply for our pulp and paperoperations in 2009. The remainder of the fibre requirements for the four B.C. pulp and paper operations is sourced from independent suppliers, many under long-term contracts.Fibre is purchased from these suppliers at market prices or at prices determined under market-basedformulas. From time to time we sell fibre to outside customers.We also engage in fibre trading activities to ensure optimum allocation of different fibre grades to the appropriate product. For the past three years we experienced fibre shortages as a result of a strike by coastal loggers and deteriorating lumber market conditions.See “Three year History – Fibre Costs and Supply” and “Permanent Closure of Elk Falls Pulp Mill”.Because we took extensive market related curtailment during 2008 and 2009, these fibre shortages did not affect our production levels in those years, other than the permanent closure of the Elk Falls pulp and white top linerboard operation in 2008.However, if demand for our products increases significantly there is no assurance that we could obtain sufficient fibre to operate at full capacity. Our operations are subject to a wide range of issues that can impact the availability and price of fibre supply, including suppliers’ lumber market demand, sawlog supply, coastal solid wood industry restructuring and regional market prices.The diversity of supply from over 50 independent suppliers located in three geographical regions helps to mitigate the risk of interruptions to fibre deliveries to our operations. During the past four years, we have implemented a chain of custody system to certify our wood fibre supply.Over 50% of our fibre basket comes from forests with certification under the Program for the Endorsement of Forest Certification (“PEFC”).PEFC is an independent non-profit organization that assesses and mutually recognizes national forest certification programs developed through multi-stakeholder processes.The PEFC standard is a third party audited system that identifies the source of wood fibre and whether or not it is derived from a forest independently certified as being managed in accordance with a recognized sustainable forest certification system.About 20% of our total fibre basket comes from recycled sources such as old newspapers and magazines.In 2009 we achieved Forest Stewardship Council (“FSC”) certification at our Snowflake mill and the de-inked pulp produced at our paper recycling is FSC certified. Competitive Strengths We believe that we have the following competitive strengths • Cost-Competitive Manufacturing.Our financial results are driven by our manufacturing costs, particularly with respect to furnish costs, energy prices and usage and labour costs.We are focused on reducing these costs and improving margins, while maintaining or improving the quality of our products.There is a particular focus on finding ways to improve controllable operating costs and on developing more flexible and efficient work practices at the mills that will reduce manufacturing costs in the aggregate and create a shift in the proportion of fixed to variable costs.In each of 2008 and 2009 we announced restructuring programs that resulted in workplace reductions at a number of our mills.Over the past six years, capital expenditures of approximately $387 million have been directed primarily towards shifting production towards higher-margin printing papers, reducing unit production costs, increasing machine productivity, improving product quality, and meeting or exceeding environmental regulations. • Strong Market Position.We are the largest producer and marketer of printing papers (newsprint and specialty printing papers) in western North America with production capacity of approximately 2.5 million tonnes of paper and pulp.We are the only producer of lightweight coated and supercalendered papers in western North America and the largest producer of glossy paper in the region.In addition, we own the largest paper recycling operation in western Canada.At Snowflake we produce 100% recycled paper that has FSC certification. • Diversified Product Mix and Product Development.We are focused on optimizing our product mix by developing higher value grades, which allow us to exploit niche opportunities in the marketplace.During 2009 we broadened the product mix at our Snowflake mill to include a small amount of recycled uncoated mechanical grades on the mill’s two paper machines which had previously been limited to recycled newsprint.In recent years, we have introduced new product lines which include Electraprime™, Electrastar™and Electrabrite Lite, and most recently Electracote Brite.Our Electraprime™ grade is a soft-calendered, high-brightness paper designed to compete as an alternative to traditional supercalendered grades.It is used primarily for advertising inserts and flyers.Our Electrastar™ product is a super high-brightness grade designed for applications in which brightness is a desirable characteristic such as inserts and specialty newspapers.Electrabrite Lite is a lighter basis weight, high-brightness product that is used by newspapers and retailers.Electracote Brite is a brighter, heavier-coated paper ideal for magazines, catalogue or retail insert applications as an attractive alternative to more expensive coated grades.These more specialized products generally provide higher margins and improved demand prospects than standard commodity grades.We manage fluctuations in demand for our products through our ability to switch production between products and machines, particularly newsprint, directory, and machine-finished uncoated mechanical grades. • Diversification.The acquisition of the Snowflake mill enhanced our geographic, fibre and currency diversification while increasing our market share.The Snowflake mill is the only mechanical papers mill within a 1,600 kilometre (1,000 mile) radius.This provides delivery and customer service advantages in key western American states with large and growing metropolitan populations such as Phoenix, Arizona, Los Angeles and San Diego, California and Denver, Colorado.The mill’s primary raw material isONP.ONP is exposed to different market forces than the woodfibre used by our virgin fibre newsprint mills in Canada.Current challenges in the U.S. housing market have reduced sawmilling activity, which in turn has reduced the availability of virgin fibre in Canada.While ONP is also subject to market forces, these generally differ significantly from the primary drivers of virgin fibre cost and availability. The Snowflake mill also provides us with a natural hedge against fluctuations in the Canadian to U.S. dollar exchange rate.As a U.S. based facility, the Snowflake mill’s margins have not been impacted in the way that Canadian mills have as a result of the recent strengthening of the Canadian dollar relative to the U.S. dollar. • Efficient Supply Chain Management Practices.Distribution costs have a significant impact on net sales realizations. Our strong and flexible distribution network optimizes all transportation modes available to us, such as barge, truck, rail and break bulk and container shipping.Controlling key elements of our supply chain has allowed us to control costs while achieving a high on time delivery performance and low damage levels especially to west coast print sites where our strategic importance to customers is highest.Our Crofton mill site directly ships break bulk to offshore customers via regularly scheduled vessels.We operate a central distribution centre in Surrey, B.C. which continuously receives volumes from our four British Columbia manufacturing sites and then ships via rail, truck and container to our customers.This allows us to choose the most cost effective transportation mode in conjunction with customer requirements.We also lease or otherwise have available 635 rail cars to ensure adequate supply and weight loads are maximized with the use of organization software.We lease five paper barges which we use in conjunction with third party providers to transport our products to the Surrey distribution centre.At Snowflake we balance inbound ONP paper with outbound finished product deliveries to minimize transportation costs. Business Strategy Our long term objective is to achieve higher sustainable earnings and maximize cash flow by focusing on reducing manufacturing costs, conserving cash and optimizing our brands and customer base.Key principles of our strategy include: • Cost Competitive Manufacturing.Our manufacturing costs are key to being competitive over the long term and we are focused on reducing those costs and improving our margins.We continually examine all areas of our business for cost reduction opportunities.Over the past several years we have sought to reduce our per unit cash costs by improving machine productivity through initiatives such as our asset reliability program, improvements in grade development and improved operator technical training.We have directed capital expenditures towards higher margin products and projects that reduce unit production costs.We have developed expertise in the production of lightweight papers, reducing our fibre costs and shipping, storage and handling expenses.We have also made significant workforce reductions over the last two years. • Re-aligning Labour Cost Structure.We have established a target labour cost structure of $80 per tonne at each of our mills.Our 2008 agreements with the CEP at our Port Alberni mill provided a structure to achieve this target at the mill.In addition, our agreements with the CEP at Crofton, Elk Falls and Powell River and PPWC at Crofton include a commitment to complete plans which will assist us in reaching the target at those mills as well.In February, 2009 we reached an agreement with the two CEP locals at Powell River which will facilitate achieving this goal.Discussions continue with the locals at the other mills.Our Snowflake mill has the manning structure needed to achieve the $80 per tonne target and continues to work toward that goal. • Grow Market Share in Uncoated Mechanical Grades.We continue to develop new grades as a way of protecting and increasing market share in our core region, the west coast of North America.Our broad product range allows us to effectively respond to evolving customer demands, increasing our ability to retain our most desirable customers.With more grade options for our paper machines and customers, we believe we are able to achieve higher margins. In 2008 and 2009, we targeted growth in sales of our uncoated mechanical grades.These grades have typically seen more stable market demand dynamics than both newsprint and coated grades and have enabled us to offset to some extent the declines in newsprint and directory demand seen over recent years.Over the past several years, due to the flexibility of our machines, growth in uncoated grades has been achieved with minimal capital costs.Due to falling demand for uncoated grades in North America in 2009 and curtailment of our Elk Falls E2 paper machine, growth trajectory was disrupted but our market share gains remained similar to 2008 levels.Additionally, in 2008, we developed Electracote Brite, a higher brightness, heavier basis weight LWC grade aimed at competing with traditional coated mechanical number four grades. • Be the Preferred Supplier for our Customers.In 2009, we focused further on advancing our preferred supplier status with key customers by continuing to improve the consistency, runability and reliability of our products, and our on-time delivery service.This resulted in the lowest number of quality and service complaints for most of our products in our history.We have continued using a chain-of-custody system to certify our wood fibre supply.The chain-of-custody system tracks the fibre from source to finished product and provides a valuable tool to assure customers that paper contains fibre originated from well-managed forests.In 2007, we launched “Catalyst Cooled™”, a product line whose manufacture results in no net carbon emissions.This product is designed for customers who do not want their paper to contribute to carbon emissions. C.Organizational Structure We own all of the issued and outstanding shares of the following principal subsidiaries as of December 31, 2009: Subsidiaries Jurisdiction Elk Falls Pulp and Paper Limited British Columbia Catalyst Paper Finance Limited British Columbia Catalyst Pulp Operations Limited British Columbia Catalyst Pulp Sales Inc. British Columbia Catalyst Pulp and Paper Sales Inc. British Columbia Catalyst Paper Energy Holdings Ltd. Canada Catalyst Paper (USA) Inc. California Catalyst Paper Holdings Inc. Delaware Catalyst Paper (Snowflake) Inc. Delaware Catalyst Paper Recycling Inc. Delaware Pacifica Papers Sales Inc. Delaware Pacifica Poplars Ltd. British Columbia Pacifica Poplars Inc. Delaware Pacifica Papers U.S. Inc. Delaware The Apache Railway Company Arizona We are a partner of the British Columbia general partnership Catalyst Paper.We hold a 71.3% interest in the partnership and our subsidiary, Catalyst Pulp Operations Limited, holds the remainder.We also own 50.001% of Powell River Energy Inc., a Canadian corporation, which owns hydroelectric assets that provide power to our Powell River mill. D. Property, Plant and Equipment Paper Paper Operations Our specialty printing paper and newsprint can be manufactured on 13 paper machines at five mill locations.Our paper machines consist of the following: Crofton Product Paper Machine No. 1 (“C1”) Specialty/Newsprint Paper Machine No. 2 (“C2”) Specialty Paper Machine No. 3 (“C3”) Specialty/Newsprint Elk Falls Product Paper Machine No. 1 (“E1”) Specialty/Newsprint Paper Machine No. 2 (“E2”) Specialty Paper Machine No. 5 (“E5”) Newsprint Port Alberni Product Paper Machine No. 4 (“A4”) Specialty Paper Machine No. 5 (“A5”) Specialty Powell River Product Paper Machine No. 9 (“P9”) Specialty Paper Machine No. 10 (“P10”) Specialty Paper Machine No. 11 (“P11”) Specialty/Newsprint Snowflake Product Paper Machine No. 1 (“S1”) Specialty/Newsprint Paper Machine No. 3 (“S3”) Specialty/Newsprint Our 2010 capacity to produce specialty printing papers and newsprint, in thousands oftonnes, as compared to our production for each of the last two years is as follows: Net Production Year ended December 31 Mill Annual Capacity Crofton(1) Elk Falls(1) 52 Port Alberni(2) Powell River Snowflake(3) We have indefinitely curtailed all of our paper machines at Elk Falls and our No. 1 paper machine at Crofton, displacing the equivalent of 526,000 tonnes of uncoated newsprint and uncoated mechanical paper capacity from Elk Falls on an annualized basis and 140,000 tonnes of annual newsprint production from Crofton.The capacity noted above has not been adjusted to reflect these indefinite curtailments. Paper machine No. 4 at Port Alberni was curtailed until May 2008.The capacity noted above has not been adjusted to reflect this curtailment. The Snowflake mill was acquired on April 10, 2008.Net production for 2008 reflects production for the period April 10, 2008 to December 31, 2008. Crofton Crofton's capacity is 417,000 tonnes of newsprint and directory paper.C1 at Crofton was curtailed from February 1, 2009 to May 25, 2009.It was again indefinitely idled commencing January 21, 2010.The capacity noted above has not been adjusted to reflect this curtailment. The Crofton paper mill’s three paper machines were put in operation in 1964, 1968 and 1982.C1 and C3 are capable of producing either newsprint or directory paper as market conditions warrant and C2 is dedicated to producing lightweight directory paper.All machines were installed with, or have been converted to, twin-wire sheet formation, which provides a more uniform quality of sheet for both printing surfaces. Modifications made to C2 in 1999 enable the Crofton mill to produce an innovative directory paper at the lowest industry basis weight.This directory paper has improved consistency, runability and printability.Crofton also makes directory paper on C3 and has the capability to make it on C1. Pulp furnish for the paper mill is supplied by a three-line TMP mill, consisting of Andritz twin mainline refiners, and de-inked pulp from our paper recycling operation. In 2007 we spent $4 million to complete a project that changes the way de-inked pulp was shipped to and handled at the mill.Also in 2007, approximately $4.2 million was spent on C1 to upgrade the dryer system which has resulted in increased productivity due to higher machine speeds and a reduction in drying steam.This upgrade has also enabled the machine to make lighter basis weight paper. In 2008 we spent $1.4 on certain automation projects at the mill designed to reduce our operating costs. Elk Falls Elk Falls' annual capacity is 526,000 tonnes of newsprint and uncoated specialty printing papers.Throughout 2009 our No. 1 paper machine at Elk Falls remained indefinitely curtailed.On February 23, 2009 we indefinitely curtailed paper machines No. 2 and No. 5 at Elk Falls.Collectively, these curtailments have resulted in the removal of 526,000 tonnes of newsprint and uncoated mechanical paper capacity on an annualized basis.The capacity noted above has not been adjusted to reflect these indefinite curtailments. The three paper machines were put into operation in 1952, 1957 and 1982 and produce newsprint, soft-calendered and machine finished high-bright specialties papers.All machines were installed with, or converted to, twin-wire sheet formation. Prior to its indefinite curtailment, Elk Falls had broadened its range of uncoated mechanical specialty printing papers to meet the needs of commercial printers and retailers.The mill had met the demand for better quality through equipment upgrades to produce a cleaner, more refined pulp furnish.The soft-nip calendering system on E2 provides for improvements to the sheet’s smoothness and printability.Glossy specialty printing papers produced from this machine and marketed under the ElectraSoft™ and ElectraCal™ labels are used mainly by the commercial print market for advertising flyers and newspaper supplements. Pulp furnish for the Elk Falls mill is supplied from the mill's seven-line TMP mill. In 2007 we spent $9.9 million on automating our wrapping and product handling equipment at the mill. Port Alberni Port Alberni's annual capacity is 343,000 tonnes of directory paper and lightweight coated paper. The Port Alberni paper mill has two paper machines.One was put into operation in 1957, and the other in 1968.In September 2007 we indefinitely curtailed A4, displacing 134,000 tonnes of 45.0 gsm equivalent paper production.In May 2008 we re-started A4 and commenced an $8 million upgrade to the mill’s TMP facility, which we completed in May 2009.The upgrade will increase the TMP facility’s capacity and displace higher cost de-inked pulp. A5 is the only lightweight coated paper machine in western North America.Its on-line technology allows for the coating of paper on both sides simultaneously, reduces the amount of kraft pulp required to produce conventional lightweight coated paper and produces the desired product quality in terms of runability, printability and bulk. Pulp furnish for the paper mill is supplied primarily from the mill's TMP plant and from our paper recycling operation.We have installed equipment at the Port Alberni mill to allow us to use crumb de-inked pulp from our paper recycling operation in telephone directory paper and crumb kraft pulp from the Crofton millin our lightweight coated paper. Powell River Powell River's annual capacity is 472,000 tonnes of newsprint and uncoated specialty papers.The Powell River mill has three paper machines, which were put into operation in 1957, 1967 and 1981.These machines produce machine finished super-brights and hi-brights, soft calendered hi-bright papers and newsprint.In 2004, we upgraded P10 and the peroxide bleach plant to support the production of higher value specialty printing papers, including Electracal™ and Electraprime™ grades.We have dedicated P9 to produce Electrastar™ and Electrabrite™ grades, our super-bright and hi-bright grades, respectively.We continue our effort to push towards the development of high-brightness products at our Powell River mill, and in 2005 we completed a further upgrade of the peroxide bleach plant to expand the mill’s production capacity for higher brightness uncoated specialty printing grades. We spent $2.1 million in 2008 to automate our wrapping operations at the mill. Pulp furnish for the paper mill comes primarily from a TMP plant.The Powell River mill also has the capability to use recycled de-inked pulp on a limited scale. We own, through our wholly owned subsidiary Catalyst Paper Energy Holdings Inc., 50.001% of Powell River EnergyInc., or Powell River Energy, which owns two hydroelectric dams near the Powell River mill with a combined generating capacity of 82megawatts.Pursuant to a power purchase agreement between us and Powell River Energy, Powell River Energy will provide the power generated by its facilities to us at a fixed rate approximating current British Columbia Hydro and Power Authority rates until 2011.Powell River Energy's hydroelectric facilities supply approximately 40%of the annual power needs of the Powell River mill, although this amount varies depending on hydrological conditions.In 2011 we have the option to renew this fixed rate agreement for approximately 50% of the power currently produced by Powell River Energy.Alternatively we could elect to operate under the terms of a Minister’s Order pertaining to Powell River Energy which would approximate the current power supply arrangements to the mill. Snowflake We acquired the Snowflake mill in April 2008.Snowflake's annual capacity is 347,000 tonnes of recycled newsprint and uncoated specialties.Snowflake was periodically curtailed throughout 2009. The Snowflake mill has two paper machines, which were put in operation in 1961 and 1975.A third paper machine, which produced corrugating medium, is owned by a third party and discontinued operations in October 2008.See “Three Year History - Closure of Smurfit Stone Container Corporation’s Corrugating Medium Machine at the Snowflake Mill”.Up until late 2009, the Snowflake mill’s paper machines produced recycled newsprint exclusively, with basis weights of 45 g/m2 accounting for the bulk of production, and with the majority of the mill’s sales to customers based in California, Arizona, Texas, Nevada and Mexico.Snowflake’s proximity to this customer base reduces freight costs and currently 80% of shipments are transported by truck with the remaining 20% transported by rail. In late 2009 we began producing Electrabrite Lite at Snowflake and are now shipping this grade to freight logical retailers and commercial printers who were previously supplied from one of our mills in British Columbia.This has resulted in two significant benefits:freight cost reductions and increased run-time at Snowflake. In 2008 Snowflake substantially completed a $7 million multi-year project that upgraded the mill’s No. 2 power boiler and associated components to allow the consumption of lower cost, lower energy content coal.A supply of suitable low-cost coal is secured under a contract that expires in December, 2016. The mill relies on recycled paper, primarily ONP, as its fibre source.The majority of the mill’s ONP is obtained from the U.S. southwest, with additional volumes sourced from the mid-west and western regions.25% of the mill’s ONP is secured under contract with AbitibiBowater Recycling until April 2011. The Snowflake acquisition included the assets of The Apache Railway Company (“Apache”).Apache is a short-line railway operating freight service from Snowflake, Arizona to Holbrook, Arizona.Snowflake uses Apache to transport coal for one of its boilers and to transport a portion of its finished goods.Apache has 72 kilometres (45 miles) of main line tracks and 12.8 kilometres (8 miles) of rail yard tracks on 209 hectares of land.Apache owns six operating locomotives and leases its rail cars.The majority of Apache’s revenue is derived from the Snowflake mill with the remainder from the transport of oil, corn, soybean, lumber and wood chips.Apache employs 22 people. Pulp Pulp Operations We manufacture market pulp at our Crofton mill.Prior to November 2008 we manufactured market pulp and white top linerboard at our Elk Falls mill.We permanently closed the Elk Falls pulp and white top linerboard operations in November 2008.On March 8, 2009 we indefinitely curtailed our Crofton pulp operations due to market conditions, but restarted one line, representing 222,000 tonnes of annual production, on October 5, 2009 and the second line, representing a further 181,000 tonnes of annual production, in April, 2010. Our pulp and white top linerboard capacity, in thousands oftonnes, as compared to our production for each of the last two years is asfollows: Year ended December 31 Mill Annual Capacity 2009 Production 2008 Production Pulp 1 Crofton 88 Elk Falls 88 White top linerboard Elk Falls 87 Total 88 1 In 2009, as a result of the permanent closure of our Elk Falls pulp facility, our total pulp capacity is 403,000 tonnes, of which 343,000 tonnes is designated as market pulp, with the remainder being consumed internally.The capacity noted above does not reflect the curtailments of the Crofton pulp mill. The Crofton kraft pulp mill is a two-line mill.The first line began operating in 1957 and the second in 1965.At December 31, 2009 total annual pulp production capacity was 403,000 tonnes, of which 343,000 tonnes was market pulp capacity.We indefinitely curtailed pulp production at the mill in March 2009, and restarted one line in October, 2009, reinstating 222,000 tonnes on an annualized basis and restarted the second line of pulp production in April, 2010, reinstating a further 181,000 tonnes on an annualized basis. This mill is equipped with one continuous digester and eight batch digesters, which provide the flexibility to cook different species of chips independently. Crofton's batch digesters utilize a rapid displacement heating cooking system.This system allows for quick turnaround in the batch cooking process, because it rapidly extracts and replaces the cooking liquor in the cooking vessel for each batch without a significant loss in temperature.This technology improves the overall quality of Crofton pulps and provides a stronger and more uniform pulp than conventional batch cooking. The Crofton kraft pulp mill produces NBSK pulp.One grade is a low coarseness fine fibre pulp.This pulp is consumed internally at our Port Alberni and Powell River operations and sold to market customers.This pulp is a high tensile strength grade which is ideally suited for the manufacture of lightweight papers.The other pulp grades produced are made from spruce, pine and fir (“SPF”), coastal hemlock and Douglas fir species.These grades have high intrinsic strength and bulk, and are used in a variety of printing and writing papers and a range of specialty papers. Paper Recycling Division We acquired our paper recycling operation, western Canada’s largest paper recycling operation, in 2003.The facility recycles old newspapers, magazines and other waste paper into pulp suitable for the manufacture of newsprint, telephone directory paper and similar grades of paper.The plant was constructed in 1990.Its current production capacity is 175,000 air-dried tonnes of pulp per year.Average annual production in the last three fiscal years was approximately 138,000 air-dried tonnes per year.The operation supplies 100% of our Canadian de-inked pulp requirements. In June 2007 our paper recycling operation completed a crumb de-inked pulp project which enables the delivery of de-inked pulp in crumb form to our mill operations by truck, rail and barge.This project increased the capacity of the paper recycling operation, reduces energy use, generally eliminates all packing material and warehouse handling and lowers the mills’ labour cost structure. The waste paper furnish for our paper recycling operation is purchased in western Canada and the western United States.In 2009, approximately 50% of the furnish was sourced in British Columbia, 26% in the balance of western Canada and 24% in the United States. As a result of the indefinite curtailment of paper machine No. 1 at Crofton in January, 2010, a significant user of de-inked pulp, the paper recycling operation was indefinitely curtailed in mid-February, 2010. Properties Our head office is located in leased premises in Richmond, British Columbia.The lease covers an aggregate of 31,790 square feet and expires March 31, 2018. We lease the land and buildings where our paper recycling operation is located.The lease expires November 30, 2023, subject to one 10 year renewal option, and includes an option to purchase and a right of first offer in the event the landlord wishes to sell the land to a third party.We also sub-lease the land and buildings for our distribution warehouse and facility in Surrey, British Columbia, which lease terminates in June 2014, subject to further options to renew.We lease the premises for our Nanaimo office pursuant to two leases, one of which expires in September, 2010 and the other expires in August 2012.Both of these leases are subject to one option to renew for three years each.We also lease certain lands surrounding our Snowflake mill, intended to operate as a buffer zone. Each of our Crofton, Elk Falls, Powell River, Port Alberni and Snowflake manufacturing facilities are situated on land we own.The Crofton mill is located on a 107hectare site, the Elk Falls mill is located near the town of Campbell River, British Columbia on a 78hectare site, the Powell River mill is located on a 94hectare site, the Port Alberni mill is located on a 44hectare site, the Snowflake mill is located on a 7,822 hectare site and Apache Railway is located on a 209 hectare site. Our Crofton, Elk Falls, Powell River and Port Alberni properties are subject to a first lien in favour of the holders of our 11% senior secured notes due 2016 and a second lien in favour of the lenders under our ABL Facility.Our Snowflake and Apache Railway properties are subject to a first lien in favour of our lenders under our ABL Facility and a second lien in favour of the holders of our 11% senior secured notes due 2016. Environment Our operations are subject to a wide range of general and industry-specific environmental laws and regulations including those related to waste management, air emissions, water discharges and remediation of environmental contamination.There has been significant upgrading of our facilities during the decade to comply with solid and hazardous wastes, effluent and air regulations.Environmental performance is monitored regularly by us, third party consultants and government regulatory bodies.We believe that our facilities are operating in substantial compliance with applicable environmental laws andregulations. In addition to regular monitoring of emission points and reporting to regulatory authorities, we manage our environmental performance through an environmental management system.This system is registered to the ISO 14001:2004 standard at all six of our facilities.The environmental management system utilizes annual internal surveillance audits and bi-annual external compliance audits of our manufacturing facilities.The audit findings are communicated to management and a committee of the board of directors, so that appropriate action plans can be developed to address any deficiencies.Compliance audits at the B.C. operations were completed during late 2008 and no new material issues were uncovered during those audits.Snowflake will be added to the compliance audit program for the next cycle. Numerous federal, state and provincial environmental initiatives are underway which could translate into more vigorous regulatory standards and permits in the next decade, especially with respect to air emissions.Substances that have been targeted include particulates, sulphur dioxide and greenhouse gases.A number of those initiatives are described below. Recycled Content in Mechanical Paper We are a major supplier of newsprint, directory and other mechanical printing papers to western North America.The most significant of these markets is the western United States, where in three states - California, Arizona and Oregon - newspaper publishers and commercial printers are required by law to use a certain proportion of recycled containing paper. While the other western United States and Canada do not have legislated requirements for recycled containing paper, many printers and publishers are demanding some recycled containing paper as part of their supplymix. We meet this market demand through paper manufactured at our Snowflake mill which is made from 100% recycled paper. Solid Waste An ongoing environmental issue faced by our operations is the disposal of solid waste.Most non-recyclable waste is disposed of at on-site landfills.Based on current practice we have at leasttwenty years’ capacity in the landfill at Port Alberni, five years at Crofton and Snowflake, ten years at Elk Falls and approximatelyfour years at Powell River.We continue to work to reduce volumes sent to landfill by increasing recycling efforts and investigating alternative uses for all waste.Elk Falls submitted a permit amendment application in 2008 to the B.C. Ministry of Environment to expand their landfill.A decision is expected bythe end of 2010. Powell River’s application to amend its permit to expand its landfill was approved in 2008.The amended permit has been appealed by local residents.The Environmental Appeal Board heard the appeal in 2009 and a decision is expected in2010. Effluent In 2003 we began an initiative to reduce water use at all facilities.These reductions resulted in lower waste water volumes being discharged and greater opportunities to improve the performance of the systems and reduce energy costs.We delivered total reductions in water use of 22% between 2003 and 2008 on an absolute basis.In 2009, our water use remained approximately the same as 2008, due to numerous market curtailments, declining waste paper quality and process related issues. The Snowflake mill recycles 100% of its treated waste water by using the water for irrigation on farm land owned by the mill.Feed crops are grown and sold to local farmers. Air Emissions Over the past fifteen years, substantial environmental capital has been spent at all facilities upgrading air emissions controls and infrastructure.This includes odour collection and treatment systems and new precipitators at Crofton and Elk Falls, a fluidized bed boiler conversion at Port Alberni and a fluidized bed boiler at Powell River.Our facilities are well positioned to be compliant with future air emissions standards, which will likely focus on odour, fine particulates and other criteria air contaminants. The federal government of Canada has indicated its intent to regulate priority air pollutants under the Clean Air Act.The priority air pollutants include particulate matter (“PM”) and sulphur oxides (“SOx”).The emissions targets developed by the industry and Environment Canada, are essentially those proposed by an industry coalition.Under the targets Crofton may have to make PM and SOx emission reductions. The Snowflake mill upgraded emissions control equipment on its main power boiler in 2008, improving its ability to capture both particulates and sulphur oxides and enabling it to revert to the use of higher sulphur content and more economical coal supplies.Snowflake may be affected by the development of new industrial boiler emission standards proposed by the U.S. Environmental Protection Agency.The new rule is expected to be proposed in 2010.Depending on the contents of the new rule Snowflake may be required to further upgrade its boiler emissions control equipment. Climate Change We have long recognized the importance of greenhouse gases (“GHG”) reductions, from the perspective of both stakeholder expectations and expanding regulatory requirements.Our overall carbon footprint increased in 2008 with the acquisition of the Snowflake recycled newsprint mill, which is located in a heavily fossil fuel dependent jurisdiction and whose primary energy source is coal.At our Canadian operations, however, direct GHG emissions were down 85% in 2009 relative to 1990 levels on an absolute basis (74% on an intensity basis).A portion of the 2009 improvement resulted from extensive market curtailments and the resulting reduction in fossil fuel consumption.We were recognized through the Carbon Disclosure Project for the quality and financial relevance of our climate change disclosure in 2008 and 2009, and we continue to offer Catalyst Cooled™ manufactured carbon neutral products.By virtue of early responses and rigorous carbon accounting, we believe we are well positioned relative to developments such as the implementation of a carbon tax in British Columbia during 2008, and to potential carbon related monetization opportunities.In February 2008, the B.C. government announced a broad based carbon tax on fossil fuels, commencing July 1, 2008.The tax rate is scheduled to increase from $10/tonne CO2e to $20/tonne on July 1, 2010. The federal government of Canada has indicated its intent to also regulate GHG under the Canadian Environmental Protection Act.The forest products sector is named as one of the targeted sectors for regulation.In January 2010 the Federal Government, as part of its commitment to the Copenhagen Accord, announced a GHG target of 17% reduction by 2020 based on 2005 emissions.It is unknown what the federal government’s final position on this initiative will be, as the announced targets are not yet law.The finalization of the legislation will coincide with the development of the US climate change policy, which is expected to occur sometime in 2010. The Province of British Columbia is a signatory to the Western Climate Initiative (“WCI”), an organization of four provinces and six U.S. states, whose mandate is to obtain a 15% reduction in GHG below 2005 levels among member entities by 2020.In addition, the B.C. government has announced a goal of reducing the provincial release of GHG by 33% by 2020 based on 2007 levels with interim targets of 6% by 2012 and 18% by 2016.These targets, now enshrined in legislation, would begin in 2012 and the reductions will be accomplished primarily through the implementation of a cap and trade system.The B.C. forest products industry will be one of the targeted sectors.The WCI and B.C. are currently developing regulations to achieve their goals. On November 25, 2009 the B.C. GHG Reporting Regulation was passed by the B.C. Government and became effective on January 1, 2010.The regulation includes requirements for calculating and reporting GHG emissions from facilities that release 10,000 tonnes or more of GHG’s per year plus a third party verification for facilities that release 25,000 tonnes or more.This new regulation will affect at least 3 of the 5 Catalyst Paper mills. The United States has indicated its intention to introduce more stringent environmental regulation and implement policies designed to reduce greenhouse gas emissions.An energy and climate change bill was passed by the House in June 2009 with a target reduction of 17% below 2005 by 2020 and 83% lower by 2050.The Senate is currently reviewing this bill with a vote expected later this year.On December 29, 2009 the EPA’s Mandatory Reporting of Greenhouse Gases Rule came into effect.This will require the Snowflake mill to install a continuous monitor on their power boiler stack to monitor and report on carbon dioxide emissions.The EPH also announced in March 2010 that it will make a decision later in 2010 on the amount of GHG facilities can emit before having to include limits for their emissions in their permits, although permits will not be required before January, 2011. The first annual report on GHG emissions for B.C. mills and Snowflake is due by March 31, 2011. It is too early to determine the full impact on us of these regulatory proposals and whether we will have a deficit or surplus of carbon credits under any relevant regulatory scheme.As in the case of the federal policy development, the WCI and B.C. climate change policies may be rolled into a North American policy.Our priorities are to ensure that we receive appropriate recognition for the reductions already achieved at our Canadian operations and to ensure that cogeneration from renewable fuels is adequately recognized. Additional regulatory initiatives may be implemented in other jurisdictions to address GHG emissions and other climate change related concerns.If and to the extent we operate or offer our products for sale in such jurisdictions we may be required to incur additional capital expenditures, operating costs or mitigating expenses (such as carbon taxes) to comply with any such initiative. In 2009, we spent approximately $0.4 million on environmental capital projects.We estimate that capital expenditures relating to known environmental matters, including compliance issues and the assessment and remediation of the environmental condition of our properties, will total approximately $3.4 million in 2010.While we believe that our estimate for environmental projects for 2010 is reasonable, there can be no assurance that actual expenditures will not exceed the estimatedamounts. Contaminated Sites Provincial legislation governing contaminated sites came into effect in British Columbia on April1, 1997.If a particular site exceeds prescribed levels of certain classes of substances, the site is determined to be a “contaminated site” under the legislation.The legislation specifies the circumstances in which a “site profile” must be prepared in respect of any property that has been used for certain industrial or commercial purposes.If a site is determined to be contaminated, remediation will normally be required under government supervision.As current and past owners of mill sites, all forest products companies in British Columbia may face remediation costs particularly as a result of historical operations and disposal practices. Compliance with this legislation has not resulted in any material cost to us but there can be no guarantee that such costs will not be incurred in the future as a consequence, for example, of the discovery of unknown conditions or changes in enforcement policies. We are not aware of any sites or land parcels which are considered contaminated under B.C.’s contaminated sites legislation.However the scope and cost of remediation of any of our exiting mill site should such site cease to be an operating mill is unknown and could result in a material adverse effect on us depending upon the remediation required and the intended future use of the site. Social Responsibility Fibre Certification Chain of Custody We have implemented a chain of custody system to verify that select paper products made at our Crofton, Elk Falls, Port Alberni and Powell River mills contain 100% certified wood fibre. We implemented a similar chain of custody system at our paper recycling division under the Forest Stewardship Council (“FSC”) standard in 2006.Under this certification, a percentage of our recycled fibre is certified as post consumer waste and represents an FSC de-inked pulp supply for certain of our manufacturing sites. In December 2009 FSC awarded a five year group certificate to the Coast Forest Initiative (of which Catalyst is a member).This enables an additional FSC certified fibre source in British Columbia for use in our fibre stream.An FSC chain of custody system was implemented in Snowflake in April 2009. In 2009, we also obtained chain-of-custody certification from the Programme for the Endorsement of Forest Certification for our four Canadian paper mills. Aboriginal Relations and Business Development We continue to maintain cordial relationships with numerous First Nations bands in proximity of our mills, and to develop aboriginal business initiatives at a pace and scope suitable to the capacity of each band.The most extensive initiative is a limited partnership with the Tla’Amin (“Sliammon”) Nation and the City of Powell River which was formed in 2006.In Port Alberni, we continue to discuss opportunities with Hupacasath Nation, one of 14 nations that make up the Nuu chah nulth Tribal Council.Closure of the Elk Falls kraft pulp mill necessitated an adjustment to the joint environment committee formed in 2006 with the Wewaikai Nation in Campbell River.The band’s recommendations on environmental impacts continues to be sought and considered in our decision making and mill operations. Carbon Emission Reduction Reporting We continue to participate in the Carbon Disclosure Project, a study backed by institutional investors worldwide.We consider this an important global reporting initiative that reinforces the need for risk-return analysis by companies and their investors of the potential impact of environmental factors such as climate change on business and industry operations. This complements our voluntary initiative with World Wildlife Fund Inc. and the Center for Energy and Climate Solutions, a division of Global Environment & Technology Foundation (“GETF”) to reduce CO2 emissions at our British Columbia based facilities to 70% below our 1990 emissions by the year 2010 primarily through energy conservation measures.Our 2009 absolute greenhouse gas emissions were 85% below 1990 levels largely as a result of production curtailments. In 2009, we were namedfor the third consecutive year a Climate Disclosure Leader for exceptional transparency relating to climate change. Clean Production Initiative As consumer and regulatory focus on toxic substances of concern continues to grow, we have relied on our work with World Wildlife Canada to transition to direct measurement of priority emissions.Under this clean production initiative, testing of actual emissions has been found to frequently be less than previous estimates based on data derived from emission factors.Preliminary work has also extended to procurement of chemicals and reductions of substances of concern. ITEM 4A. UNRESOLVED STAFF COMMENTS None. ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS A. Operating Results The following operating and financial review and prospects provides information that we believe is useful in understanding our operating results, cash flows and financial condition for the three years ended December 31, 2009. 2009 annual overview General overview Very weak North American advertising spending, compounded by structural changes, primarily in the newsprint and directory segments, caused unprecedented declines in demand and prices for our products during 2009.To address the ongoing deterioration in our markets, we curtailed production of 48% of our 2009 newsprint capacity, 16% of our 2009 specialty printing papers capacity, and 70% of our 2009 total market pulp capacity during the year, continued to focus our efforts on improving our cost structure, and actively pursued cash conservation.Despite these measures, our operating and net earnings, cash flow, and liquidity were severely affected by lower prices and sales volumes and by the strengthening of the Canadian dollar in the second half of the year. Financial performance We recorded a net loss attributable to us of $4.4 million and a net loss attributable to us before specific items of $58.8 million in 2009, compared to a net loss attributable to us of $219.8 million and a net loss attributable to us before specific items of $25.6 million in 2008.The net loss attributable to us in 2009 included an after-tax foreign exchange gain of $64.0 million on the translation of U.S. dollar-denominated long-term debt, an after-tax gain on cancellation of long-term debt of $26.1 million, after-tax restructuring costs of $12.5 million, an after-tax impairment change of $13.1 million related to excess machine capacity in 2009, an unfavourable tax adjustment of $8.6 million and after-tax fees of $1.5 million related to the bond exchange.EBITDA in 2009 was $103.5 million compared to $159.4 million in 2008.EBITDA before specific items was $121.4 million, compared to $189.5 million in 2008.Specific items in 2009 included restructuring costs of $17.9 million, compared to restructuring costs of $30.1 million in 2008. Note Exchange Transaction On November 23, 2009, we offered to exchange our outstanding 8.625% senior notes due June 15, 2011 (the “Old Notes”) for US$256 million aggregate principal amount of new 10% senior secured notes (the “New Notes”) due December 15, 2016 and common shares of the Corporation.In conjunction with the exchange offer, we also solicited the consent from the noteholders to amend the terms of the Old Notes by, among other things, eliminating substantially all of the negative covenants contained in the respective note indenture.On January 25, 2010, we announced that we had amended the terms of the exchange offer to exchange the Old Notes for up to US$311.7 million aggregate principal amount of 11% senior secured notes due December 15, 2016 (the “Revised New Notes”), deleted the common share component of the exchange offer and enhanced the security underlying the Revised New Notes.We also announced that we had entered into a support agreement with an ad hoc group of holders of the Old Notes holding US$101.3 million or 28.6% of the outstanding Old Notes.The members of the ad hoc committee agreed to tender their Old Notes into the amended exchange offer, subject to the terms of the Support Agreement.On March 1, 2010 we announced that US$318.7 million in principal amount of Old Notes, or 89.96% of the outstanding Old Notes, had been validly tendered under the amended exchange offer.On March 10, 2010 we issued US$318.7 million principal amount of Revised New Notes.As of that date, US$35.5 million aggregate principal amount of Old Notes remained outstanding and the indenture governing the Old Notes was amended to remove substantially all of the negative covenants thereunder. Production curtailment As a result of reduced customer demand and declining prices for our products, we took market-related curtailment at our paper and pulp operations during the year in order to match production to customer orders and manage inventories to appropriate levels.The Elk Falls E1 paper machine, which was first curtailed in September 2007, remained curtailed throughout 2009.The Elk FallsE2 andE5 paper machines, were curtailed on February 23, 2009 and from February 1, 2009 to May 25, 2009 the CroftonC1 paper machine was curtailed.On an annualized basis, this removed 526,000 tonnes of newsprint and specialty papers production at Elk Falls and 140,000 tonnes of newsprint at Crofton.In the pulp segment, Crofton pulp operations were indefinitely curtailed on March 8, 2009 removing 403,000 tonnes of NBSK pulp on an annualized basis.As pulp prices began to recover in the third quarter of 2009, one of Crofton’s two pulp production lines was restarted in October, 2009, reinstating 222,000 tonnes of total production on an annualized basis.The second pulp line at the Crofton mill was restarted in April, 2010, reinstating a further 181,000 tonnes of total production on an annualized basis. The two machines at Snowflake took periodic curtailment during the year and our paper recycling operation, which supplies machines with de-inked pulp, also took periodic curtailments in 2009. The following table summarizes pulp and paper production curtailments in 2009: 2009 Production Curtailment (000 tonnes) Specialty Printing Papers(1) Newsprint(2) Pulp(3) Total Q1 Q2 Q3 Q4 Total Market related curtailment comprised 130,400 tonnes of specialty printing papers related to E2 which was indefinitely curtailed on February 23, 2009 and 15,000 tonnes of specialty printing papers related to E1 which has been curtailed throughout the year. Market related curtailment comprised 138,500 tonnes of newsprint related to E1 which has been curtailed throughout the year and 187,900 tonnes of newsprint related to E5 which was indefinitely curtailed on February 23, 2009. Market related curtailment comprised of 239,500 tonnes of market pulp, one line of which was curtailed from March 8, 2009 to October 5, 2009.The second line was curtailed in 2009 from March 8, 2009. Cogen Arbitration Settlement On November 20, 2009, we settled the arbitration proceeding relating to our 20 year energy services agreement with Island Cogeneration No. 2. Inc. (“ICP”).This arbitration was a result of our declaration of force majeure under the energy services agreement due to the permanent closure of our Elk Falls pulp mill in November 2008 as a result of the unavailability of sawdust fibre.This settlement terminated the energy services agreement and our contingent liability for energy not purchased.Subject to subdivision approval, we have agreed to transfer to ICP land currently leased by ICPupon which its energy facility is located.We have also granted certain easements and access rights to ICPto facilitate the independent operation of the energy facility.In addition, ICPhas agreed to take steps to eliminate its reliance on us for certain services and we have agreed to cooperate with ICPin that regard. Green Transformation Program Credits In October 2009, we were allocated $18 million of credits under the Canadian federal government’s “Green Transformation Program”.To access these credits, we are required to submit capital project proposals that will improve energy efficiency and environmental performance at any of our mills in Canada for pre-approval no later than March 31, 2012.Funding will be applied as capital expenditures are incurred towards approved projects. Defined Benefit Pension Plans Funding In October 2009, the B.C. Superintendent of Pensions granted us a five-year extension of the time period within which amortization payments for solvency deficiencies are required to be made with respect to certain of our defined benefit pension plans.The extension is effective as of July 1, 2009 and amortizes our solvency contribution payment obligations over the ten year period ended December 2017, instead of the five year period ended December 2012.As a result, our cash payments to the respective plans are expected to be reduced by $2.9 million for the second half of 2009, and $5.7 million for 2010, for a total reduction of $8.6 million to the end of 2010.The payment schedule beyond 2010 will be established by the next formal actuarial valuation which is required to be filed for the period ended no later than December 31, 2010. Powell River Joint Venture Refinancing On July 24, 2009, Powell River Energy Inc., in which we are a 50.001% joint venture partner, refinanced its $75 million of 6.387% first mortgage bonds through the issuance of $95 million of 6.447% first mortgage bonds.These new bonds mature in 2016 and are non-recourse to us. Property Tax Dispute Since 2003, we have engaged in ongoing discussions with the municipalities of North Cowichan, Port Alberni, Campbell River and Powell River (the “Municipalities”), the four British Columbia communities in which we operate paper mills, regarding the disproportionately higher property tax rates affecting major industry in those jurisdictions.Prior to 1984, municipal tax rates on major industry in British Columbia were restricted to no more than 3.4 times the residential rate.This cap was legislatively removed in 1984 and since then property tax rates for major industry in the Municipalities have risen to slightly above 20 times the residential rate in North Cowichan and approximately 10 times the residential rate in the other Municipalities.In 2006, the Pulp and Paper Industry Advisory Committee, a sub-committee of the British Columbia Competition Council, noted that tax rates were disproportionately higher in British Columbia communities with a pulp and paper facility than in other jurisdictions with a pulp and paper facility, with British Columbia newsprint producers paying 2.1 times more in property tax per tonne produced than competitors in Central Canada and 2.4 times more in property tax per tonne produced than competitors in the United States.Studies recently commissioned by us indicate that in 2008 we paid significantly more in property tax in the Municipalities than we consumed in services. Despite our ongoing dialogue with the Municipalities, there were no material decreases in the property tax rates applicable to our operations in 2009.As a result, in June 2009, we petitioned the Supreme Court of British Columbia for judicial review of the 2009 property tax rates in each of the Municipalities.In these actions we sought declarations under Section 262 of the Local Government Act (British Columbia) that the tax rates for major industry are unreasonable and therefore beyond the jurisdiction of the Municipalities. Our petitions were dismissed in all four Municipalities with the exception of the Regional District portion of the Campbell River property tax (representing $400,000 of the total Campbell River property tax bill).We appealed all four rulings. On April 9, 2010, we reached an agreement in principle with the City of Powell River to reduce the property tax rate paid by our Powell River mill while assisting the city in reducing significantly its capital expenditures for future municipal service infrastructure.Under the terms of the agreement, the city has committed that our annual property taxes payable to the city will not exceed $2.25 million for a period of five years.In addition, we and the city have agreed to jointly pursue environmental permit amendments and related arrangements that would enable a 20-year service agreement valued at $750,000 annually in the first five years, under which we will treat the city’s liquid waste using the mill’s effluent system and burn the city’s bio-solids in our mill’s waste wood boiler.We have also agreed to drop our appeal of the city’s 2009 municipal tax levy and paid into trust $2.5 million in outstanding 2009 municipal property taxes, including penalties and interest, pending the city’s completion of arrangements for implementing its 2010 business plan with the provincial government. The first appeal relating to North Cowichan was heard in March, 2010 and on April 22, 2010 the Court of Appeal dismissed our appeal, declining to strike down the North Cowichan by-law, calling the “extreme imbalance” perpetuated by the North Cowichan a political problem requiring a policy decision by elected officials. Wehave soughtleave from the Supreme Court of Canada to appeal the Court of Appeal's decision. Wehave abandoned our appeals of the decisions relating to the other municipalities.On April 28, 2010, wepaid all outstanding taxes, penalties and interest relating to our 2009 property taxes, which aggregated approximately $15.0 million, including the $2.5 million that had been paid into trust with respect to the City of Powell River taxes as set forth above. Manning and Cost Reductions The Company announced a number of initiatives during 2009 that were focused on reducing staffing levels in both its hourly and salaried workforce.These initiatives included reductions related to the $80 per tonne agreements reached with its union locals at Powell River and thePPWC union local at Crofton, staff reductions to achieve a leaner organizational structure, reductions related to production curtailments, and other initiatives aimed at improving overall efficiency and manufacturing costs.The Company expects that these restructuring initiatives will result in annualized cost savings of approximately $17 million.As a result of these initiatives, the number of active employees of the Company at December 31, 2009 declined from the prior year by 860 compared to a targeted reduction of 771 active employees.In 2009, the Company recorded restructuring costs of $13.1 million related to these initiatives and $4.8 million related primarily to the closure of the Elk Falls pulp mill and white top linerboard operation in November 2008. Renewal of Collective Agreements and Cost Reduction Initiatives In 2009 we reached agreement with two of the unions at our Snowflake mill (theIBEW and the USW) to extend the terms of our collective agreements with them from 2010 to 2011.In November 2008, we reached agreement on the renewal of collective agreements with the locals of theCEP union at our mills in Crofton, Campbell River and Powell River and with thePPWC union at our mill in Crofton.The agreements have a four year term, expiring April 30, 2012, and include a commitment to complete plans which will assist us in reaching our stated goal of an $80 per tonne labour cost structure. Canadian dollar The majority of our sales are denominated in U.S. dollars.During 2009, the Canadian dollar strengthened steadily against the U.S. dollar; however, the average spot rate declined to US$0.876 in 2009 from US$0.938 in 2008.The favourable movement in the average year-over-year spot rate was mirrored by the favourable impact of our hedge positions, which led to a lower average effective exchange rate in 2009 than in 2008.Overall the US$/CDN$ exchange rate movements had a positive impact of $48.6 million on revenue and $30.0 million on EBITDA in 2009 compared to 2008.In contrast, the year-end spot rate increased to US$0.956 in 2009 from US$0.817 in 2008, resulting in an after-tax foreign exchange gain of $64.0 million on the translation of U.S. dollar-denominated debt in 2009, compared to an after-tax foreign exchange loss of $69.4 million in 2008. The chart below illustrates the movement of the US$/CDN$ spot rate over the past six years: Product demand and pricing Market conditions for our products were very challenging in 2009.Prices for our paper and pulp products declined significantly during much of the year as demand for print advertising rapidly deteriorated and producer operating rates remained at historically low levels.Although the downward trend in demand for printing papers eased by Q4 due to seasonal factors and inventory levels, low operating rates and weak demand continued to exert negative pressure on prices. Year-over-year, North American demand for coated mechanical grades was down 19.8% in 2009 due in part to a 26% decline in magazine ad page counts and an 18% decline in the number of catalogues mailed and a draw-down of inventories.As a result, the average LWC benchmark price dropped 15.8% to US$808 per ton in 2009 from US$960 per ton in 2008. Uncoated mechanical demand decreased 15.5% in 2009 as circulation and page counts for retail inserts declined.This was a result of reduced advertising as retailers sought to cut costs to offset lower sales and the draw-down in inventories throughout the year.In addition, producers with swing machines shifted some production to uncoated grades, adding supply to already imbalanced markets.As a result, the average 2009 soft-calendered A grade (“SC-A”) benchmark price was 7.9% lower than the previous year. North American directory demand decreased 21.3% in 2009 from the prior year, primarily as a result of lower advertising by small and medium businesses, ongoing pressure to reduce or eliminate white pages, smaller books, lower circulation, and the continued migration from printed directory books to the internet.Annual contract prices for 2009 were marginally higher compared to 2008; however, non-contracted directory prices declined steadily throughout 2009 as a result of low operating rates.The average directory benchmark price for 2009 was 1.1% higher than for 2008. U.S. newsprint consumption continued to decline in 2009 due to weak advertising, declining circulation and ongoing newsprint conservation measures by publishers.Newsprint shipments from North American producers were further negatively affected by a slight draw-down in inventories and falling export volumes.The consequence of these factors was that newsprint operating rates remained very low throughout 2009.By August 2009, these factors had served to erode benchmark newsprint prices to below average cash costs for most producers.In response, we announced newsprint price increases of US$35 per tonne in each of October and November 2009, and an increase of US$50 per tonne in December 2009.However, due to weak demand and low newsprint producer operating rates, we were able to implement a total increase of only US$70 per tonne by the end of 2009 and the December 2009 price increase was deferred to January 2010.Overall, despite the price increases in Q4, the average 2009 newsprint benchmark price dropped 20.5% from 2008. The rapid deterioration in pulp prices seen in late 2008 continued during the first half of 2009 as European and North American demand remained weak.However, strong pulp shipments to China throughout the year offset declines in other markets and resulted in an increase in global chemical pulp shipments of 1.8% in 2009 from 2008.Global shipments of NBSK pulp decreased 7.4%.Consistently strong and historically unprecedented demand from China, coupled with high levels of idled production capacity by the second quarter (“Q2”) of 2009 resulted in a recovery in NBSK pulp prices in the second half of the year and the Company announced pulp price increases of US$30 per tonne in each of October and November 2009.The price improvement late in 2009 did not counter the rapid price decreases in early 2009 and, as a result, the average NBSK benchmark price for the full year was 20.6% lower than in 2008.In addition, the U.S. black liquor tax credit available to U.S. competitors throughout 2009 put Canadian pulp producers at a significant disadvantage as well as had a detrimental impact on coated and uncoated groundwood producers. Financing, liquidity, and capital assets During the first quarter (“Q1”) of 2009, we purchased US$45.8 million of our debt, due in June 2011, in the open market for cash consideration of US$21.3 million and recorded a gain before tax of $30.7 million (US$24.5 million) on the cancellation of this debt.The purchase was financed by the monetization of “in-the-money” currency hedges through unwinding US$134.9 million of notional debt-hedge positions for proceeds of $34.7 million. On July 24, 2009, Powell River Energy Inc. (“PREI”), in which we are a 50.001% joint venture partner, refinanced its $75 million of 6.387% first mortgage bonds through the issuance of $95 million of 6.447% first mortgage bonds.These new bonds mature in 2016 and are non-recourse to us.The additional proceeds raised from this refinancing, after fees and other expenses, were distributed equally to the joint venture partners. In October 2009, the B.C. Superintendent of Pensions granted us a five-year extension to the time period within which amortization payments for solvency deficiencies are required to be made with respect to certain of our defined benefit pension plans.The extension was effective as of July 1, 2009 and amortized solvency contribution payments over 10 years ended December 2017, instead of five years ended December 2012.As a result, our cash payments to the respective plans were reduced by $2.9 million in the second half of 2009 and are expected to be reduced by $5.7 million in 2010, for a total reduction of $8.6 million to the end of 2010.The payment schedule beyond 2010 will be established by the next formal actuarial valuation, which is required to be filed for the period ended no later than December 31, 2010. In October 2009, we were allocated $18 million in credits under the federal government’s “Green Transformation Program”.To access these credits, we are required to submit capital project proposals that will improve energy efficiency and environmental performance at any of our mills in Canada for pre-approval no later than March 31, 2012.Funding will be applied as capital expenditures are incurred towards approved projects.We have identified a number of capital projects that, subject to pre-approval, would enable us to use the credits and plans to initiate these projects in 2010. On March 10, 2010, pursuant to an exchange offer by us, senior unsecured notes of US$318.7 million at 8.625%, due June 2011, were exchanged for new senior secured notes of US$280.4 million at 11.0%, due December 2016, leaving US$35.5 million of senior unsecured notes due in June 2011 outstanding. Our capital expenditures were $11.5 million in 2009, compared to $41.9 million in 2008 and $85.8 million in 2007. At December 31, 2009, we had liquidity of $157.4 million after taking into account the financial covenant to maintain excess availability above $35.0 million.This comprised $83.1 million cash and the availability of $74.3 million on the ABL Facility. Selected annual financial information (In millions of dollars, except where otherwise stated) Sales $ $ $ Operating earnings (loss) EBITDA 1 –before specific items 1 Net earnings (loss) attributable to the Company ) ) ) –before specific items 1 ) ) ) Total assets Total long-term liabilities EBITDA margin 1 % % % –before specific items 1 % % % Net earnings (loss) per share attributable to the Company’s common shareholders (in dollars) – basic and diluted $ ) $ ) $ ) – before specific items ) ) ) Sales (000 tonnes) Specialty printing papers Newsprint Total paper Pulp Total sales Production (000 tonnes) Specialty printing papers Newsprint Total paper Pulp Total production US$/CDN$ foreign exchange 2 Average spot rate (a) Period-end spot rate (b) Average effective rate (c) Common shares (millions) At period end Weighted average 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, net earnings (loss) attributable to us before specific items, and net earnings (loss) per share attributable to our common shareholders before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items, as a percentage of sales and adjusted sales, respectively. 2 Foreign exchange rates: a) Average spot rate is the average Bank of Canada noon spot rate over the reporting period. b) Period-end spot rate is the Bank of Canada noon spot rate on December 31. c) Average effective rate represents a blended rate which takes account of the applicable spot rates, our revenue hedging program in the period, and translation of U.S. dollar-denominated working capital at period-opening and period-closing rates. 2009 strategic initiatives Our progress on 2009 key priorities was as follows: Focus on cash flows and liquidity through the prudent use of capital, including limiting capital expenditures to basic maintenance of business levels: Generated free cash flow in 2009 of $29.3 million and increased liquidity by $12.1 million in 2009 compared with 2008. Maintained capital spending at $11.5 million in 2009, comprising $3.7 million for upgrades and $7.8 million for safety, environment and maintenance of business in 2009, compared to $41.9 million in 2008 and $85.8 million in 2007. Implemented cash conservation measures such as a freeze on salaries for the second consecutive year, cancellation of salary incentive awards payments, and extensions to defined benefit pension plan solvency amortization payments. Qualified for $18 million of Green Transformation Program credits to fund future qualifying capital projects. Refinanced $75 million of PREI’s existing debt upon maturity with $95 million of new first mortgage bonds maturing in 2016. Purchased for cancellation US$45.8 million of our senior notes due in June 2011 and commenced the exchange offer and consent solicitation process with the remaining qualifying senior note holders in relation to refinancing the senior notes due in June 2011, a process which was subsequently closed on March 10, 2010.For additional details, refer to Section 5, “Liquidity and capital resources”. Maintain our focus on matching production to customer orders and keep paper inventories at appropriate levels: Production curtailment of 880,300 tonnes in 2009 represented 30% of paper capacity and 70% of market pulp capacity, and paper finished goods inventory levels at December 31, 2009 of 49,900 tonnes compared to an average quarter-end paper inventory level of 68,500 tonnes in 2008 and 51,700 tonnes at the end of Q3. Identify further opportunities to reduce fixed costs during periods of production curtailment to minimize the financial impact of operating at reduced volumes: Implemented plans to eliminate discretionary spending on various benefits provided to employees, such as Company-provided automobiles and club memberships and fees, establishing a low-cost culture from the top down. Implemented restructuring initiatives to reduce salary and labour costs through both permanent reductions and lay-offs.Announced changes to our salaried employee pension and benefit plans, effective January 1, 2010, including the cessation of benefits related to future services under the defined benefit plan and replacement of the current extended health benefit program with a core program. A cost-sharing arrangement will also be introduced for the provincial medical services plan premiums. We expect that, once fully implemented, these initiatives will result in a combined annual savings of approximately $25 million, comprised of approximately $17 million related to labour and salary reductions, and approximately $8 million related to pension and other employee benefit changes. Realized fixed cost savings of approximately $163 million in 2009 compared to 2008, comprising approximately $137 million in cost reductions related to production curtailments, and approximately $26 million in cost reductions from efforts by employees at all levels to reduce discretionary spending and to identify and implement efficiency opportunities. Settled the arbitration proceeding with ICP, thereby eliminating a contingent liability to purchase a minimum quantity of steam, terminating an obligation to purchase steam from ICP in the future, and enabling us to seek out alternative sources of energy at lower cost. Implement plans to reduce labour costs to $80 per tonne: Completed the restructuring plan for the Powell River mill and continued to implement changes to staffing structures and work practices to achieve the $80 per tonne labour target at the Port Alberni, Powell River and Crofton mills.The Snowflake mill’s labour agreements were extended to February 2011. Presented a plan to the two union locals at Elk Falls that would enable the restart of the machine-finished uncoated and soft nip paper machines.The plan was designed to reduce labour costs to levels that are reported to have been agreed between some Communications, Energy and Paperworkers (“CEP”) locals and other employers in the industry; however, the plan was rejected by the union locals.We continue to pursue this initiative. Reduce municipal property taxes in four of the municipalities in B.C. in which we operates: Petitioned the Supreme Court of B.C. for judicial review of property tax rates in each of the four municipalities in which our B.C. paper mills are located. Our petitions for each municipality were dismissed, and we then appealed all four rulings to the B.C. Court of Appeal. The first appeal relating to the District of North Cowichan was heard in March, 2010 and on April 22, 2010 the Court of Appeal dismissed our appeal, declining to strike down the North Cowichan by-law, calling the “extreme imbalance” perpetuated by the District of North Cowichan a political problem requiring a policy decision by elected officials. Wehave soughtleave from the Supreme Court of Canada to appeal the Court of Appeal's decision. Wehave abandoned our appeals of the decisions relating to the other municipalities. Reached an agreement in principle in April 2010 with the City of Powell River to reduce the property tax rate paid by our Powell River mill while assisting the city in reducing significantly its capital expenditures for future municipal service infrastructure.Under the terms of the agreement, the city has committed that our annual property taxes payable to the city will not exceed $2.25 million for a period of five years.In addition, we and the city have agreed to jointly pursue environmental permit amendments and related arrangements that would enable a 20-year service agreement valued at $750,000 annually in the first five years, under which we will treat the city’s liquid waste using the mill’s effluent system and burn the city’s bio-solids in our mill’s waste wood boiler. Thermomechanical pulp investment at Port Alberni to improve cost competitiveness: Completed the upgrade to the TMP plant at the Port Alberni mill in May 2009 at a total capital cost of approximately $8 million, compared to a planned amount of $12 million.The capital upgrade increased TMP capacity, displacing recycled DIP and further improving the cost competitiveness of the Port Alberni mill. Corporate social responsibility: Our strategic initiatives associated with environmental performance and, more broadly, with corporate social responsibility, and an update on our related performance and achievements are described in our 2009 Sustainability Report.Significant achievements in 2009 included, but were not limited to, obtaining Forest Stewardship Council chain-of-custody certification for our recycled newsprint mill in Snowflake, obtaining chain-of-custody certification from the Programme for the Endorsement of Forest Certification for the four Canadian paper mills, and being named for the third consecutive year a Climate Disclosure Leader for exceptional transparency relating to climate change. Consolidated results of operations Year ended December 31, 2009 compared to year ended December 31, 2008 Sales Sales in 2009 decreased $647.7 million, or 35.0% from 2008.The decrease was due to lower average transaction prices across our products, and decreased volumes due to increased production curtailments and the loss of pulp and white top linerboard sales volumes due to the closure of the Elk Falls pulp mill and white top linerboard operation in November 2008.These negative impacts were partially offset by a full year’s inclusion of the Snowflake mill in 2009, compared to only a partial year’s inclusion in 2008 beginning from the date of acquisition in April. The following table highlights the factors that affected our sales by segment: Sales (In millions of dollars) Year ended December 31, Increase (decrease) from 2008 as a result of Total change Volume Price 1 F/X Specialty printing papers $ $ $ ) $ ) $ ) $ Newsprint ) ) ) Total paper ) ) ) Pulp ) ) ) Total $ $ $ ) $ ) $ ) $ 1 Price is inclusive of sales mix. EBITDA and EBITDA before specific items (in millions of dollars) EBITDA 1 EBITDA before specific items 1,4 2008 $ $ Paper prices ) ) Pulp prices ) ) Impact of Canadian dollar on sales, inclusive of hedging 2 Production volume and mix3 ) ) Distribution costs Furnish mix and costs Chemical costs Energy costs Labour costs Maintenance Other fixed costs Lower of cost or market impact on inventory, net of inventory change Restructuring costs – Other, net ) ) 2009 $ $ 1 EBITDA and EBITDA before specific items are non-GAAP measures.Refer to Section 10, “Non-GAAP measures” for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period-to-period is $30 million. 3 Volume and mix impact is net of favourable impact of additional $136.8 million of fixed cost reductions due to curtailed operations. 4 Specific items included restructuring costs. Operating earnings (loss) Our operating loss decreased by $96.9 million in 2009 from 2008.This was partly due to an asset-impairment charge of $17.4 million related to excess machine capacity in 2009 compared to an asset-impairment charge of $151.0 million primarily related to the closure of the Elk Falls pulp mill and white top linerboard operation in 2008.In addition, a reduction in depreciation and amortization expense of $19.2 million as a result of the 2008 write-down and reduced depreciation and amortization related to idled Crofton pulp assets, while partly offset by lower EBITDA, contributed to the reduction in operating loss. Net earnings (loss) attributable to the Company Net loss attributable to us of $4.4 million in 2009 ($0.01 per common share) improved $215.4 million from net loss attributable to us of $219.8 million ($0.65 per common share) in 2008.Net loss attributable to us before specific items in 2009 was $58.8 million ($0.15 per common share), a deterioration of $33.2 million from a net loss attributable to us before specific items of $25.6 million ($0.08 per common share) in the previous year. The following table reconciles 2009 net earnings (loss) to 2008: (in millions of dollars) Pre-tax After-tax 2008 net earnings (loss) attributable to the Company $ ) $ ) Lower EBITDA before specific items ) ) Lower restructuring costs Lower depreciation and amortization expense Lower impairment charge in 2009 Change in foreign exchange gain (loss) on long-term debt Gain on cancellation of long-term debt in 2009 Lower other income, net ) ) Lower interest expense Income tax adjustments, net  ) Change in net earnings (loss) attributable to non-controlling interest 2009 net earnings (loss) attributable to the Company $ ) $ ) SEGMENTED RESULTS - ANNUAL Specialty printing papers (In millions of dollars, except where otherwise stated) Sales $ $ $ Operating earnings (loss) ) EBITDA 1 –before specific items 1 EBITDA margin 1 % % % –before specific items 1 % % % Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes) 2 Average sales revenue per tonne $ $ $ Average delivered cash costs per tonne 3 –before specific items 1,3 Benchmark prices SC-A paper, 35 lb. (US$/ton) 4 LWC paper, No. 5, 40 lb. (US$/ton) 4 Telephone directory paper, 22.1 lb. (US$/ton) 4 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales and adjusted sales, respectively. 2 Curtailment consists of downtime related to the United Steel Workers (“USW”) strike in 2007, downtime related to unavailability of fibre and market demand in 2008, and downtime related to market demand in 2009 (including the indefinite curtailment of E2). 3 Average delivered cash costs per tonne consist of cost of sales, excluding depreciation and amortization, and including the impact of the USW strike in 2007, selling, general and administration (“SG&A”) costs, and restructuring and change-of-control costs.Average delivered cash costs per tonne before specific items consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A costs but excluding the impact of the USW strike in 2007 and restructuring and change-of-control costs. 4 Benchmark selling prices are sourced from Resource Information Systems, Inc. (“RISI”). Markets Market conditions were very weak across our specialty printing paper products during 2009. Coated mechanical demand was 19.8% lower in 2009 than in 2008, reflecting declines in the level of print advertising and consumer spending due to the global economic recession that persisted during most of 2009.Magazine and catalogue producers were most acutely affected and responded by reducing ad pages and circulation.As a consequence, prices for coated grades dropped steadily during 2009.The average 2009 LWC benchmark price decreased US$152 per ton, or 15.8%, over 2008. Demand for uncoated mechanical grades was down 15.5% in 2009 from 2008. Weak advertising spending led to a decline of 18.9% in demand for high-gloss grades and a decline of 14.5% for standard grades in 2009 from 2008 levels.Uncoated mechanical pricing was weak in 2009 and the average benchmark price for SC-A in 2009 decreased US$68 per ton, or 7.9%, from 2008. Directory paper demand was down 21.3% in 2009 due to a drop in small and medium business advertising, declines in white pages, smaller books, reduced circulation and the continued migration from printed books to the internet.Annual contract prices in 2009 were higher than 2008 prices; however, spot sales were well below 2008 levels as directory prices were negatively affected by low spot newsprint prices.The average benchmark price for directory in 2009 increased US$8 per ton, or 1.1%, from 2008. The 2009 specialty printing papers product-grade distribution, based on sales volume, is depicted in the chart below. The 2009 specialty printing papers geographic sales distribution, based on sales volume, is depicted in the chart below. Segment overview Demand for specialty printing papers is highly dependent upon the level of print advertising in North America.Although print advertising demand declined sharply in 2009, we remained focused on developing new specialty grades and seeking ways to further optimize our product, customer and geographic mix, most notably at our Snowflake mill where the grade mix was expanded from recycled newsprint to include higher-value uncoated grades.A continued focus on optimizing grade mix and reducing operating costs will enable us to take advantage of market conditions once they improve. Sales volumes for LWC were down 48,500 tonnes in 2009, or 24.0%, from the previous year compared to a 19.5% decline in total North American coated mechanical shipments.The reduction was due to operational downtime on the LWC machine at Port Alberni and to shifting from coated to uncoated grades in response to weak demand for LWC paper in 2009. Sales volumes for uncoated mechanical grades decreased 106,400 tonnes, or 18.9%, in 2009 from 2008, a decline that was comparable to the 16.0% reduction in total North American uncoated shipments.The decline in sales volumes for both SC and MF grades reflected overall weakness in North American print advertising and the indefinite closure in February 2009 of the soft nip paper machine at Elk Falls. Sales volumes for directory in 2009 decreased 29,400 tonnes, or 9.3%, in 2009 from 2008, compared to an 18.6% decline in total North American directory shipments.Our experience relative to the overall market is indicative of the high proportion of our directory sales volume that is under contract.The decline in directory volumes was due to decreases in directory book circulation, reduced white pages, lower advertising by small and medium businesses, smaller books and the continued migration of printed books to the internet. Operational performance Operating earnings for the specialty printing papers segment of $25.5 million in 2009 decreased $1.5 million from 2008.EBITDA and EBITDA before specific items decreased $20.2 million and $19.1 million in 2009, respectively, from 2008. Sales volume decreased 184,300 tonnes in 2009 from 2008.The decrease was largely due to production curtailment stemming from weakness in market demand.Average sales revenue decreased $17 per tonne in 2009 from the previous year, reflecting lower average transaction prices across most grades that more than offset the positive impact of the weaker average Canadian dollar in 2009. Average delivered cash costs improved $21 per tonne in 2009 from 2008.The improvement was primarily driven by lower distribution, furnish and maintenance costs as well as lower labour and salary costs due to restructuring initiatives, partially offset by the impact of production curtailment and a write-down of raw materials inventory. Before the impact of specific items, average delivered cash costs were $763 per tonne in 2009, an improvement of $24 per tonne from the previous year. Outlook Specialty printing paper markets are expected to remain challenging in 2010 as North American print advertising is not expected to recover substantially in the near term, and operating rates are anticipated to remain weak.Although demand is expected to be bolstered as mill and end-user inventories that have declined since mid-2008 are replenished, a real and sustained demand recovery for our specialty printing paper grades is not anticipated in 2010.As a result, we expect that prices will be weaker in 2010 than in 2009, most significantly for directory paper.Prices for directory paper in 2010 have been established at levels that, on average, are approximately US$100 per ton lower than in 2009.This decrease is expected to reduce EBITDA by approximately $37 million in 2010 from 2009, based on a foreign exchange rate of US$0.95, and before taking into account the impact of any volume reductions in 2010.The impact of anticipated directory sales volume reductions is expected to further reduce EBITDA in 2010 by approximately $7 million. Newsprint (In millions of dollars, except where otherwise stated) Sales $ $ $ Operating earnings (loss) ) ) EBITDA 1 ) ) –before specific items 1 ) ) EBITDA margin 1 %) % %) –before specific items 1 %) % %) Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes) 2 Average sales revenue per tonne $ $ $ Average delivered cash costs per tonne 3 –before specific items 1,3 Benchmark prices (US$/tonne) 4 Newsprint 48.8 gsm, West Coast delivery 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales and adjusted sales, respectively. 2 Curtailment consists of downtime related to the USW strike in 2007, downtime related to unavailability of fibre and reduced market demand in 2008 (including the indefinite curtailment of E1), and downtime related to reduced market demand in 2009 (including the indefinite curtailment of E1 and E5). 3 Average delivered cash costs per tonne consist of cost of sales, excluding depreciation and amortization, and including the impact of the USW strike in 2007, SG&A costs, and restructuring and change-of-control costs and impairment.Average delivered cash costs per tonne before specific items consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A costs but excluding the impact of the USW strike in 2007, restructuring and change-of-control costs and impairment. 4 Benchmark selling prices are sourced from RISI. Markets North American newsprint demand declined sharply in 2009 with total U.S. consumption down 23.3% year-over-year.Weak demand combined with over-supplied newsprint markets caused benchmark prices to plummet in the first three quarters of 2009, ultimately falling below cash costs for most producers.In Q4, benchmark prices began to recover as North American shipments and U.S. newsprint consumption improved marginally along with widespread production downtime.We implemented US$35 per tonne price increases in each of October and November 2009; however, the US$50 per tonne price increase announced for December 2009 was deferred to January 2010.We also announced a US$50 per tonne price increase for February 2010.The average newsprint benchmark price in 2009 was US$546 per tonne, down US$141 per tonne or 20.5% from 2008. The 2009 newsprint geographic sales distribution, based on sales volume, is depicted in the chart below. Segment overview We undertook significant production curtailment in 2009 to address the ongoing structural decline of the newspaper industry and the resulting impact this decline had on demand for newsprint.Our total production of newsprint decreased 99,500 tonnes in 2009 from the prior year.The E1 machine at Elk Falls was curtailed throughout 2009, and the E5 paper machine was indefinitely curtailed in February 2009.These indefinite curtailments removed 326,300 tonnes of newsprint production in 2009.The balance of the newsprint curtailment in 2009 was primarily taken at the Crofton and Snowflake mills where newsprint machines were curtailed periodically. Operational performance The newsprint segment’s operating loss of $72.7 million in 2009 was a deterioration of $76.3 million from operating earnings of $3.6 million in 2008.EBITDA and EBITDA before specific items decreased $54.1 million and $55.2 million, respectively, in 2009 from 2008. Sales volume in 2009 decreased 113,600 tonnes, or 18.9%, from the previous year, primarily due to the increased production curtailment of 260,100 tonnes, driven by lower newsprint demand.Average sales revenue decreased $120 per tonne in 2009 from the previous year.The impact of lower transaction prices was partially offset by the positive impact of the weaker Canadian dollar. Average delivered cash costs decreased $26 per tonne in 2009 from the previous year.Lower distribution, maintenance, furnish and labour costs more than outweighed the negative impact of production curtailment and a write-down of raw materials inventory.Before the impact of specific items, average delivered cash costs were $667 per tonne in 2009, a decrease of $25 per tonne from the previous year. Outlook Previously announced price increases in the U.S. will be a challenge to implement given weak operating rates, and average prices for the year are expected to be lower in 2010.Newsprint demand in 2010 is expected to contract further due to declining circulation, page count reductions, further newsprint conservation measures by publishers and continued migration of information and advertising to the internet.Further newsprint price recovery in 2010, or even a sustained price recovery at current levels is uncertain as the imbalance between demand and supply is likely to intensify. Pulp (In millions of dollars, except where otherwise stated) Sales $ $ $ Operating earnings (loss) EBITDA 1 ) ) –before specific items 1 ) ) EBITDA margin 1 %) %) % –before specific items 1 %) %) % Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes) 2 Average sales revenue per tonne $ $ $ Average delivered cash costs per tonne 3 –before specific items 1,3 Benchmark prices NBSK pulp, Northern Europe delivery (US$/tonne) 4 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales and adjusted sales, respectively.Refer to Section 10, “Non-GAAP measures” for further details. 2 Curtailment consists of downtime related to the USW strike in 2007, downtime related to unavailability of fibre and reduced market demand in 2008, and downtime related to reduced market demand in 2009 (including the indefinite curtailment of one line of Crofton pulp). 3 Average delivered cash costs per tonne consist of cost of sales, excluding depreciation and amortization, and including the impact of the USW strike in 2007, SG&A costs, and restructuring and change-of-control costs.Average delivered cash costs per tonne before specific items consist of cost of sales, excluding depreciation and amortization, and including the impact of SG&A costs but excluding the impact of the USW strike in 2007 and restructuring and change-of-control costs. 4Benchmark selling prices are sourced from RISI. Markets Benchmark NBSK prices declined sharply in Q1, bottoming out at US$575 per tonne in March 2009 amidst excess supply and weak global demand.With increasing producer downtime and strong buying from China due to non-wood pulp closures and organic growth in pulp demand, benchmark prices began to improve in Q2, although they remained at historically low levels.Benchmark prices began to recover rapidly late in Q3 and we announced pulp price increases of US$30 per tonne in each of October and November 2009. The primary markets for our market pulp are Asia and Europe.The 2009 pulp geographic sales distribution, based on sales volume, is depicted in the chart below. Segment overview Pulp segment production volumes decreased 415,900 tonnes, or 82.6%, in 2009 from 2008 as a result of production curtailment at Crofton and the loss of volumes from the permanent closure of the Elk Falls pulp mill and white top linerboard operation, which occurred in November 2008.In response to the dramatic decline in pulp prices, the Crofton pulp mill was indefinitely curtailed on March 8, 2009.This removed the equivalent of 403,000 tonnes of annual production capacity.As market conditions improved in Q3, we restarted one of our two pulp production lines at Crofton on October 5, 2009.The restart of this line reinstated 222,000 tonnes of production capacity on an annualized basis.The second line at the Crofton mill remained curtailed for the balance of the year. Operational performance The pulp segment operating loss of $13.3 million in 2009 was an improvement of $174.7 million from the operating loss in 2008.The improvement was due to the Elk Falls pulp mill and white top linerboard operation impairment charge of $136.5 million in 2008 and an increase in EBITDA of $18.4 million and a reduction in depreciation and amortization of $19.6 million in 2009.EBITDA before specific items increased $6.2 million from 2008. Sales volume decreased 396,700 tonnes in 2009 from the previous year, primarily due to the closure of the Elk Falls pulp mill and white top linerboard operation and the indefinite pulp production curtailment at Crofton.Average sales revenue declined $136 per tonne from 2008, due primarily to lower pulp prices, partially offset by a weaker Canadian dollar in 2009.The loss of white top linerboard from the sales mix further negatively affected average sales revenue per tonne in 2009, since the average sales revenue per tonne from white top linerboard has traditionally been higher than from NBSK pulp. Average delivered cash costs decreased $137 per tonne in 2009 from 2008, partly due to lower distribution costs, offset by the impact of production curtailment and higher steam fuel costs.Other factors contributing to lower costs included lower lime kiln fuel and furnish costs, the absence of write-down to net realizable value of our inventories as at December 31, 2009, and the positive impact on average costs of the loss of white top linerboard from the production mix.Before specific items, average delivered cash costs were $639 per tonne, a decrease of $135 per tonne from the previous year. Outlook We expect prevailing benchmark prices in 2009 to continue into 2010, supported by continued strong demand from China.We expect that Chinese buying patterns and requirements will continue to drive the market in 2010.The current low levels of NBSK pulp producer and end-user inventories, particularly in Europe will provide further support to price increases in the first half of 2010 if demand for end-use products improves.As a result, we announced pulp price increases of US$20 per tonne in January 2010 and US$30 per tonne in each of the months of February and March 2010.Prices may weaken once inventories are rebuilt and if pulp capacity that was idled in 2009 is restarted in 2010, from improvements to prices, continued U.S. governmental subsidies or other regulatory measures, or barriers to exit because of significant environmental restoration and remediation costs, all of which would serve to prolong conditions of excess supply. SEGMENTED RESULTS - QUARTERLY Selected quarterly financial information (In millions of dollars, except where otherwise stated) TOTAL Q4 Q3 Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) EBITDA 1 –before specific items 1 Net earnings (loss) attributable to the Company ) –before specific items 1 ) EBITDA margin 1 % –before specific items 1 % Net earnings (loss) per share attributable to the Company’s common shareholders (in dollars) – basic and diluted $ ) $ ) $ $ ) $ $ ) $ ) $ ) $ ) $ ) – before specific items 1 ) Sales (000 tonnes) Specialty printing papers Newsprint Total paper Pulp – Total sales Production (000 tonnes) Specialty printing papers Newsprint Total paper Pulp – – Total production US$/CDN$ foreign exchange 2 Average spot rate(a) Period-end spot rate(b) Average effective rate(c) Common shares (millions) At period-end Weighted average 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, net earnings (loss) attributable to the Company before specific items, and net earnings (loss) per share attributable to our common shareholders before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items, as a percentage of sales and adjusted sales, respectively. 2 Foreign exchange rates: a) Average spot rate is the average Bank of Canada noon spot rate over the reporting period. b) Period-end spot rate is the Bank of Canada noon spot rate. c) Average effective rate represents a blended rate which takes account of the applicable spot rates, our revenue hedging program in the period, and translationof U.S. dollar -denominated working capital at period-opening andperiod-closing rates. Summary of selected financial information (In millions of dollars, except where otherwise stated) Specialty printing papers TOTAL Q4 Q3 Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) EBITDA1 –before specific items1 EBITDA margin1 % –before specific items1 % Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes)2 – Average sales revenue per tonne $ Average delivered cash costs per tonne3 –before specific items1,3 SC-A paper, 35 lb. (US$/ton)4 LWC paper, No. 5, 40 lb. (US$/ton)4 Telephone directory paper, 22.1 lb.(US$/ton)4 Newsprint Sales $ Operating earnings (loss) EBITDA1 ) –before specific items1 ) EBITDA margin1 %) %) %) %) % %) –before specific items1 %) %) %) %) % %) Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes)2 Average sales revenue per tonne $ Average delivered cash costs per tonne3 –before specific items1,3 Newsprint 48.8 gsm, West Coast delivery (US$/tonne)4 Pulp Sales $ $ $
